Exhibit 10.1

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

RSP PERMIAN HOLDCO, L.L.C.

 

Effective Date:  January 23, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

RECITALS:

1

 

 

ARTICLE I FORMATION OF COMPANY

2

 

 

Section 1.1.

Formation

2

Section 1.2.

Name

2

Section 1.3.

Business

2

Section 1.4.

Places of Business; Registered Agent; Names and Addresses of Members

2

Section 1.5.

Term

3

Section 1.6.

Filings

3

Section 1.7.

Title to Company Property

3

Section 1.8.

No Payments of Individual Obligations

3

 

 

 

ARTICLE II DEFINITIONS AND REFERENCES

3

 

 

Section 2.1.

Defined Terms

3

Section 2.2.

References and Titles

16

 

 

 

ARTICLE III CAPITALIZATION AND UNITS

17

 

 

Section 3.1.

Capital Contributions of Members

17

Section 3.2.

Issuances of Additional Securities

18

Section 3.3.

Return of Contributions

19

Section 3.4.

Incentive Interests

19

 

 

 

ARTICLE IV ALLOCATIONS AND DISTRIBUTIONS

24

 

 

Section 4.1.

Allocations of Profits and Losses

24

Section 4.2.

Special Allocations

24

Section 4.3.

Distributions

26

Section 4.4.

Income Tax Allocations

28

Section 4.5.

Distributions in Kind

28

 

 

 

ARTICLE V MANAGEMENT AND RELATED MATTERS

29

 

 

Section 5.1.

Power and Authority of Board

29

Section 5.2.

Officers

30

Section 5.3.

Acknowledged and Permitted NGP Activities

31

Section 5.4.

Duties and Services of the Board

32

Section 5.5.

Liability and Indemnification

32

Section 5.6.

Contracts with Affiliates

33

Section 5.7.

Reimbursement of Members

33

Section 5.8.

Insurance

33

Section 5.9.

Tax Elections and Status

33

Section 5.10.

Tax Returns

34

Section 5.11.

Tax Matters Member

34

Section 5.12.

Section 83(b) Election

34

Section 5.13.

Subsidiaries of the Company

35

 

--------------------------------------------------------------------------------


 

Section 5.14.

Tax Reimbursement

35

 

 

 

ARTICLE VI RIGHTS OF MEMBERS

35

 

 

 

Section 6.1.

Rights of Members

35

Section 6.2.

Limitations on Members

35

Section 6.3.

Liability of Members

36

Section 6.4.

Withdrawal and Return of Capital Contributions

36

Section 6.5.

Voting Rights

36

 

 

 

ARTICLE VII BOOKS, REPORTS, MEETINGS AND CONFIDENTIALITY

36

 

 

 

Section 7.1.

Capital Accounts, Books and Records

36

Section 7.2.

Bank Accounts

38

Section 7.3.

Reports

38

Section 7.4.

Meetings of Members

38

Section 7.5.

Confidentiality

39

 

 

 

ARTICLE VIII DISSOLUTION, LIQUIDATION AND TERMINATION

39

 

 

 

Section 8.1.

Dissolution

39

Section 8.2.

Liquidation and Termination

39

 

 

 

ARTICLE IX ASSIGNMENTS OF COMPANY INTERESTS

40

 

 

ARTICLE X REPRESENTATIONS AND WARRANTIES

41

 

 

ARTICLE XI MISCELLANEOUS

43

 

 

 

Section 11.1.

Notices

43

Section 11.2.

Amendment

43

Section 11.3.

Partition

44

Section 11.4.

Entire Agreement

44

Section 11.5.

Severability

44

Section 11.6.

No Waiver

44

Section 11.7.

Applicable Law

44

Section 11.8.

Successors and Assigns

44

Section 11.9.

Arbitration

44

Section 11.10.

Counterparts

46

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT
OF
RSP PERMIAN HOLDCO, L.L.C.

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
(this “Agreement”), dated January 23, 2014, is made by and among RSP Permian
Holdco, L.L.C., a Delaware limited liability company (the “Company”), and the
Persons who have executed a signature page to this Agreement as the Members and
Managers.

 

RECITALS:

 

WHEREAS, RSP Permian, L.L.C. (“RSP LLC”) was formed as a Delaware limited
liability company by the filing of a Certificate of Formation with the Secretary
of State of the State of Delaware effective on October 18, 2010;

 

WHEREAS, the original members of RSP LLC (the “Original Members”) were parties
to that certain Amended and Restated Limited Liability Company Agreement of RSP
LLC, dated as of April 1, 2013 (as amended, the “RSP LLC Agreement”), and owned
all of the Company Interests (as defined in the RSP LLC Agreement) in RSP LLC;

 

WHEREAS, RSP Permian, Inc. (“RSP Inc.”) was organized as a Delaware corporation 
by the filing of a Certificate of Incorporation with the Secretary of State of
the State of Delaware on September 30, 2013;

 

WHEREAS, the Company was formed as a Delaware limited liability company by the
filing of a Certificate of Formation with the Secretary of State of the State of
Delaware on December 26, 2013;

 

WHEREAS, pursuant to that certain Subscription and Contribution Agreement, dated
January 23, 2014 (the “Contribution Agreement”), by and among the Company and
the Original Members, among other things, the Original Members are contributing
all of their RSP LLC Interests to the Company, and the Company, pursuant to that
certain Master Contribution Agreement, dated January 7, 2014 (the “Master
Contribution Agreement”), by and among RSP Inc., the Company, RSP LLC, Rising
Star Energy Development Co., L.L.C., Ted Collins, Jr., Wallace Family
Partnership, LP, Collins & Wallace Holdings, LLC and Pecos Energy Partners,
L.P., is subsequently contributing all of the RSP LLC Interests (the
“Contributed Interests”) to RSP Inc. (together with the Original Members’
contributions to the Company pursuant to the Contribution Agreement, the 
“Restructuring Transaction”);

 

WHEREAS, the Contributed Interests include any and all Tier I A Units (as
defined in the RSP LLC Agreement) of RSP (the “RSP LLC Tier I A Units”), Tier I
Units (as defined in the RSP LLC Agreement) of RSP (the “RSP LLC  Tier I
Units”), Tier II Units (as defined in the RSP LLC Agreement) of RSP (the “RSP
LLC Tier II Units”), Tier III Units (as defined in the RSP LLC Agreement) of RSP
(the “RSP LLC Tier III Units”) and Tier IV Units (as defined in the RSP LLC
Agreement) of RSP (the “RSP LLC Tier IV Units” and, together with the RSP LLC
Tier I A Units, the RSP LLC Tier I Units, the RSP LLC Tier II Units, the RSP

 

1

--------------------------------------------------------------------------------


 

LLC Tier III Units and the RSP LLC Tier IV Units, the “RSP LLC Incentive Units”)
owned by the Original Members and subsequently the Company;

 

WHEREAS, immediately subsequent to the Restructuring Transaction, the Company
hereby cancels the RSP LLC Incentive Units; and

 

WHEREAS, the Members and the Managers desire to amend and restate that certain
Limited Liability Company Agreement of the Company, dated as of December 26,
2013 (the “Original LLC Agreement”).

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Members and the
Managers hereby amend and restate the Original LLC Agreement as follows:

 

ARTICLE I

 

FORMATION OF COMPANY

 

Section 1.1.                                 Formation.  Subject to the
provisions of this Agreement, the parties do hereby desire to establish this
Agreement to govern the Company as a limited liability company under the
provisions of the Delaware Limited Liability Company Act, 6 Del. C. Sections
18-101 et seq., as amended from time to time, and any successor statute or
statutes (the “Act”).  The Company was formed upon the execution and filing by
the organizer (such Person being hereby authorized to take such action) with the
Secretary of State of the State of Delaware of a Certificate of Formation of the
Company effective on December 26, 2013.

 

Section 1.2.                                 Name.  The name of the Company
shall be RSP Permian Holdco, L.L.C.  Subject to all applicable laws, the
business of the Company shall be conducted in the name of the Company unless
under the law of some jurisdiction in which the Company does business such
business must be conducted under another name or unless the Board determines
that it is advisable to conduct Company business under another name.  In such a
case, the business of the Company in such jurisdiction or in connection with
such determination may be conducted under such other name or names as the Board
shall determine to be necessary.  The Board shall cause to be filed on behalf of
the Company such assumed or fictitious name certificate or certificates or
similar instruments as may from time to time be required by law.

 

Section 1.3.                                 Business.  The business of the
Company shall be, whether directly or indirectly through subsidiaries, to
conduct all activities permissible by applicable law.

 

Section 1.4.                                 Places of Business; Registered
Agent; Names and Addresses of Members.

 

(a)                                 The address of the principal United States
office and place of business of the Company and its street address shall be 3141
Hood Street, Suite 701, Dallas, Texas 75219.  The Board, at any time and from
time to time, may change the location of the Company’s principal place of
business upon giving prior written notice of such change to the Members and may
establish such additional place or places of business of the Company as the
Board shall determine to be necessary or desirable.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The registered office of the Company in the
State of Delaware shall be, and it hereby is, established and maintained at 615
South DuPont Highway, Dover, Delaware 19901, and the registered agent for
service of process on the Company shall be National Corporate Research, Ltd.,
whose business address is the same as the Company’s registered office in
Delaware.  The Board, at any time and from time to time, may change the
Company’s registered office or registered agent or both by complying with the
applicable provisions of the Act, and may establish, appoint and change
additional registered offices and registered agents of the Company in such other
states as the Board shall determine to be necessary or advisable.

 

(c)                                  The mailing address and street address of
each of the Members shall be the same as for the Company, unless another address
for such Member is set forth on Exhibit A to this Agreement.

 

Section 1.5.                                 Term.  The Company shall continue
until terminated in accordance with Section 8.1.

 

Section 1.6.                                 Filings.  Upon the request of the
Board, the Members shall promptly execute and deliver all such certificates and
other instruments conforming hereto as shall be necessary for the Board to
accomplish all filing, recording, publishing and other acts appropriate to
comply with all requirements for the formation and operation of a limited
liability company under the laws of the State of Delaware and for the
qualification and operation of a limited liability company in all other
jurisdictions where the Company shall propose to conduct business.  Prior to
conducting business in any jurisdiction, the Board shall use its reasonable good
faith efforts to cause the Company to comply with all requirements for the
qualification of the Company to conduct business as a limited liability company
in such jurisdiction.

 

Section 1.7.                                 Title to Company Property.  All
property owned by the Company, whether real or personal, tangible or intangible,
shall be deemed to be owned by the Company as an entity, and no Member,
individually, shall have any ownership of such property.  The Company may hold
its property in its own name or in the name of a nominee which may be the Board
or any of its Affiliates or any trustee or agent designated by it.

 

Section 1.8.                                 No Payments of Individual
Obligations.  The Members shall use the Company’s credit and assets solely for
the benefit of the Company.  No asset of the Company shall be Transferred for or
in payment of any individual obligation of any Member.

 

ARTICLE II

 

DEFINITIONS AND REFERENCES

 

Section 2.1.                                 Defined Terms.  When used in this
Agreement, the following terms shall have the respective meanings set forth
below:

 

“Act” shall have the meaning assigned to such term in Section 1.1.

 

“Additional Company Debt Securities” shall have the meaning assigned to such
term in Section 3.2(b).

 

3

--------------------------------------------------------------------------------


 

“Additional Company Equity Securities” shall have the meaning assigned to such
term in Section 3.2(a).

 

“Adjusted Capital Account” shall mean the Capital Account maintained for each
Member as provided in Section 7.1(b) as of the end of each fiscal year,
(a) increased by (i) the amount of any unpaid Capital Contributions agreed to be
contributed by such Member under Section 3.1, if any, and (ii) an amount equal
to such Member’s allocable share of Minimum Gain as computed on the last day of
such fiscal year in accordance with the applicable Treasury Regulations, and
(b) reduced by the adjustments provided for in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4)-(6).

 

“Adjusted Property” shall mean any property the Carrying Value of which has been
adjusted pursuant to Section 7.1(b)(vi) or any property that has a Carrying
Value different than the adjusted tax basis at the time of a Capital
Contribution by a Member.

 

“Affiliate” (whether or not capitalized) shall mean, with respect to any Person:
(a) any other Person directly or indirectly owning, controlling or holding power
to vote 10% or more of the outstanding voting securities of such Person, (b) any
other Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by such Person, (c) any
other Person directly or indirectly controlling, controlled by or under common
control with such Person, and (d) any officer, director, member, partner or
immediate family member of such Person or any other Person described in
subsection (a), (b) or (c) of this paragraph.

 

“Agreed Contribution Amount” shall mean $220,300,000.00.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph.

 

“Benchmark Value Payout” shall have the meaning assigned to such term in
Section 3.4(b)(iv).

 

“Benchmark Value Re-grant Payout” shall have the meaning assigned to such term
in Section 3.4(c)(i).

 

“Board” and “Board of Managers” shall have the meaning assigned to such terms in
Section 5.1.

 

“Capital Account” shall have the meaning assigned to such term in
Section 7.1(b).

 

“Capital Account Reduction Amount” shall have the meaning assigned to such term
in Section 3.1(d).

 

“Capital Commitment” shall mean for each Member, as applicable, its commitment
to make Capital Contributions (i) to RSP LLC pursuant to the terms of any of the
RSP LLC Contribution Agreements and (ii) to the Company pursuant to the
Contribution Agreement or otherwise.  Each Member shall make Capital
Contributions to the Company in the amount set

 

4

--------------------------------------------------------------------------------


 

forth on in the Company’s books and records, payable in the ratio, at the times
and on the conditions set forth in Section 3.1.

 

“Capital Contributions” shall mean for any Member at the particular time in
question, as applicable, the aggregate of (i) the dollar amounts of any cash, or
the fair market value of any property, contributed to the capital of RSP LLC by
such Member pursuant to the RSP LLC Contribution Agreements or otherwise prior
to the date hereof, and (ii) other than the Contributed Interests, the dollar
amounts of any cash, or the fair market value of any property, contributed to
the capital of the Company, or, if the context in which such term is used so
indicates, the dollar amounts of any cash or the fair market value of any
property agreed to be contributed, or requested to be contributed, by such
Member to the capital of the Company.  For the avoidance of doubt, all capital
contributions made by any Member in the form of the Contributed Interests are
expressly excluded from the definition of “Capital Contributions” for all
purposes of this Agreement.

 

“Carrying Value” shall mean with respect to any asset, the value of such asset
as reflected in the Capital Accounts of the Members.  The Carrying Value of any
asset shall be such asset’s adjusted basis for federal income tax purposes,
except as follows:

 

(a)                                 The initial Carrying Value of any asset
contributed by a Member to the Company will be the fair market value of the
asset on the date of the contribution, as determined by the Board;

 

(b)                                 The Carrying Value of all Company assets
shall be adjusted to equal their respective fair market values, as determined by
the Board, upon (i) the acquisition of an additional Company Interest by any new
or existing Member in exchange for a Capital Contribution that is not de
minimis; (ii) the distribution by the Company to a Member of Company property
that is not de minimis as consideration for a Company Interest; (iii) the grant
of a Company Interest that is not de minimis consideration for the performance
of services to or for the benefit of the Company by any new or existing Member;
and (iv) the liquidation of the Company as provided in Section 8.2; provided
that any adjustments to the Capital Accounts of the Members shall be made as
provided in Section 7.1(b)(vi);

 

(c)                                  The Carrying Value of any Company asset
distributed to any Member shall be adjusted to equal the fair market value of
such asset on the date of distribution, as determined by the Board;

 

(d)                                 The Carrying Value of an asset shall be
adjusted by Depreciation taken into account with respect to such asset for
purposes of computing Net Profits and Net Losses; and

 

(e)                                  The Carrying Value of Company assets shall
be adjusted at such other times as required in the applicable Treasury
Regulations.

 

“Company” shall have the meaning assigned to it in the introductory paragraph of
this Agreement.

 

“Company Interest” shall mean any Member’s interest in, or rights in, the
Company including and representing, as the context shall require, any membership
interest in the

 

5

--------------------------------------------------------------------------------


 

Company, Incentive Interests, and/or any other class or series of interests
created pursuant to Section 3.2.

 

“Company Nonrecourse Liabilities” shall mean nonrecourse liabilities (or
portions thereof) of the Company for which no Member bears the economic risk of
loss in accordance with applicable Treasury Regulations.

 

“Company Securities” shall have the meaning assigned to such term in
Section 3.2(b).

 

“Confidential Information” shall mean, without limitation, all proprietary and
confidential information of the Company, including business opportunities of the
Company, intellectual property, and any other information heretofore or
hereafter acquired, developed or used by the Company relating to its business,
including any confidential information contained in any lease files, well files
and records, land files, abstracts, title opinions, title or curative matters,
contract files, seismic records, electric logs, core data, pressure data,
production records, geological and geophysical reports and related data,
memoranda, notes, records, drawings, correspondence, financial and accounting
information, customer lists, statistical data and compilations, patents,
copyrights, trademarks, trade names, inventions, formulae, methods, processes,
agreements, contracts, manuals or any other documents relating to the business
of the Company, developed by, or originated by any third party and brought to
the attention of, the Company.

 

“Contributed Interests” shall have the meaning assigned to such term in the
recitals.

 

“Contribution Agreement” shall have the meaning assigned to such term in the
recitals.

 

“Depreciation” shall mean for each fiscal year or other period, an amount equal
to the depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year or other period, except that if the
Carrying Value of an asset differs from its adjusted basis for federal income
tax purposes at the beginning of such year or other period, Depreciation shall
be an amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis (unless
the adjusted tax basis is equal to zero, in which event Depreciation shall be
determined under any reasonable method selected by the Board).

 

“Dispute” shall have the meaning assigned to such term in Section 11.9.

 

“Distributable Funds” shall mean the available cash of the Company in excess of
the working capital and other requirements of the Company for the then following
12-month period as determined by the Board of Managers.

 

“Distributed Asset Amount” shall have the meaning assigned to such term in
Section 7.1(b)(iv).

 

“Effective Date” shall mean January 23, 2014.

 

6

--------------------------------------------------------------------------------


 

“Employee” shall mean an individual who is employed by, or serves as an
independent contractor for, the Company, RSP Inc., RSP LLC or any of their
respective subsidiaries.  In the event any provision of this Agreement refers to
the resignation of an Employee, such resignation or termination shall apply to
the entity that is the employer of such Employee.

 

“Exchanged Tier I A Units” shall have the meaning assigned to such term in
Section 3.4(b)(i)(A).

 

“Exchanged Tier I Units” shall have the meaning assigned to such term in
Section 3.4(b)(i)(B).

 

“Excluded Affiliate Transfer” shall mean (a) any Transfer of a Company Interest
by NGP (whether voluntarily or by operation of law) to a partner or other
Affiliate or a legal successor of NGP; (b) any Transfer of a Company Interest by
a Member who is an individual to a member of such Member’s family or to a
revocable trust for estate planning purposes, but only if and for so long as
such Transferring Member retains the exclusive right to vote such Company
Interest following such Transfer; (c) any Transfer occurring by operation of law
upon the death or mental incapacity of a Member who is an individual; (d) any
Transfer to a corporation, partnership or limited liability company which is
wholly owned and controlled (through voting rights) by such Member, but only if
and for so long as such Transferring Member retains the exclusive right to vote
such Company Interest following such Transfer; and (e) any Transfer of a Company
Interest by a Member which is a trust to the principal beneficiary of that
trust; provided that, in the case of any Transfer described in clauses (a) —
(e), such Transferee agrees to be bound by the terms of this Agreement and
evidences same by executing a copy of this Agreement and such other documents as
the Company may reasonably request promptly upon receiving the assignment of
such Company Interest.

 

“Excluded Business Opportunity” shall mean a business opportunity other than a
business opportunity:  (a) that (i) has come to the attention of a Person solely
in, and as a direct result of, its or his capacity as a director of, advisor to,
principal of or employee of the Company or a subsidiary of the Company, or
(ii) was developed with the use or benefit of the personnel or assets of the
Company, or a subsidiary of the Company, and (b) that has not been previously
independently brought to the attention of the subject Person from a source that
is not affiliated (other than through such subject Person) with the Company or a
subsidiary of the Company.

 

“Exercise” shall have the meaning assigned to such term in Section 7.1(b)(iv).

 

“Fundamental Change” shall mean the occurrence of any of the following events:

 

(a)                                 any of the following transactions occur: 
(i) the Company merges, consolidates or reconstitutes with or into, or enters
into any similar transaction with, any Person other than a subsidiary of the
Company, (ii) the outstanding Company Interests are sold or exchanged by the
holders thereof in a single transaction, or a series of related transactions, to
any Person other than a subsidiary of the Company, or (iii) the Company sells,
leases, licenses or exchanges or agrees to sell, lease, license or exchange all
or substantially all of its assets to a Person that is not an Affiliate of the
Company or a Member or a Related Party and in the case of any such transaction
described in the immediately preceding clauses (i) — (iii), the Persons who
served as members of

 

7

--------------------------------------------------------------------------------


 

the Board immediately before consummation of such transaction cease to
constitute at least a majority of the members of the Board (in the case of a
sale of equity interests) or the members of the board or analogous managing body
of the surviving or acquiring entity (in the case of an asset Transfer,
conversion, merger, consolidation or similar transaction), immediately following
completion of such transaction; or

 

(b)           any single Person or group of related Persons (other than the
Company or any Member) purchases or otherwise acquires the right to vote or
dispose of the securities of the Company representing 50% or more of the total
voting power of all the then outstanding voting securities of the Company,
unless such purchase or acquisition has been approved by the Board; provided
that no Capital Contribution(s) made by NGP shall cause a Fundamental Change; or

 

(c)           the Company is dissolved and liquidated.

 

For the avoidance of doubt, notwithstanding anything herein to the contrary,
none of the following shall constitute a Fundamental Change:  (i) the
Restructuring Transactions, (ii) the consummation of the transactions
contemplated by the Contribution Agreement, (iii) the consummation of the
transactions contemplated by the Master Contribution Agreement, (iv) the
consummation of the transactions contemplated by the letter agreement, dated
November 13, 2013, by and between RSP LLC and ACTOIL, LLC, (v) the consummation
of the transactions contemplated by the letter agreement, dated January 7, 2014,
by and among RSP LLC, RSP Inc. and ACTOIL, LLC, or (v) the consummation of the
transactions undertaken in connection with RSP Inc.’s initial public offering.

 

“Hypothetical Liquidation” shall have the meaning assigned to such term in
Section 3.4(a).

 

“Incentive Interest Percentage” shall mean, as of any date, the aggregate of the
Tier I A Percentage, Tier I Percentage, Tier II Percentage, Tier III Percentage
and Tier IV Percentage (which aggregate amount is equal to 34% as of the date
hereof), which percentage shall be allocated and reflected on Exhibit A, as
revised from time to time.

 

“Incentive Interests” shall mean the Incentive Units and the Incentive Options.

 

“Incentive Option” shall mean any option to acquire Company Interests as such
options may be granted from time to time by the Board of Managers.  Any
Incentive Option issued by the Company shall have such rights and obligations as
the Board of Managers determines in its sole discretion.

 

“Incentive Unit” shall mean a Unit issued as a Tier I A Unit, Tier I Unit, Tier
II Unit, Tier III Unit or Tier IV Unit pursuant to Section 3.4(a) and reflected
on Exhibit A as, from time to time, may be updated pursuant to this Agreement.

 

“Indemnification Obligation” shall have the meaning assigned to such term in
Section 3.1(c).

 

“Indemnitee” shall have the meaning assigned to such term in Section 5.5(a).

 

8

--------------------------------------------------------------------------------


 

“Indirect Transfer” shall mean (with respect to any Member that is a
corporation, partnership, limited liability company or other entity) a deemed
Transfer of a Company Interest, which shall occur upon any Transfer of the
ownership of, or voting rights associated with, the equity or other ownership
interests in such Member.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any successor statute or statutes.

 

“JAMS” shall have the meaning assigned to such term in Section 11.9(a).

 

“Majority Interest” of the Members, as to any agreement, election, vote or other
action of the Members, shall mean those Members whose combined Sharing Ratios
exceed 50%.

 

“Manager” and “Managers” shall have the meanings assigned to such terms in
Section 5.1(a).

 

“Master Contribution Agreement” shall have the meaning assigned to such term in
the recitals.

 

“Members” shall mean the Persons (including holders of Incentive Units) who from
time to time shall execute a signature page to this Agreement (including by
counterpart) as the Members, including any Person who becomes a substituted
Member of the Company pursuant to the terms hereof.

 

“Member Nonrecourse Debt” shall mean any nonrecourse debt of the Company for
which any Member bears the economic risk of loss in accordance with applicable
Treasury Regulations.

 

“Member Nonrecourse Deductions” shall mean the amount of deductions, losses and
expenses equal to the net increase during the year in Minimum Gain attributable
to a Member Nonrecourse Debt, reduced (but not below zero) by proceeds of such
Member Nonrecourse Debt distributed during the year to the Members who bear the
economic risk of loss for such debt, as determined in accordance with applicable
Treasury Regulations.

 

“Minimum Gain” shall mean (a) with respect to Company Nonrecourse Liabilities,
the amount of gain that would be realized by the Company if the Company
Transferred (in a taxable transaction) all Company properties that are subject
to Company Nonrecourse Liabilities in full satisfaction of Company Nonrecourse
Liabilities, computed in accordance with applicable Treasury Regulations, or
(b) with respect to each Member Nonrecourse Debt, the amount of gain that would
be realized by the Company if the Company Transferred (in a taxable transaction)
the Company property that is subject to such Member Nonrecourse Debt in full
satisfaction of such Member Nonrecourse Debt, computed in accordance with
applicable Treasury Regulations.

 

“Net Profit” or “Net Loss” shall mean, with respect to any fiscal year or other
fiscal period, the net income or net loss of the Company for such period,
determined in accordance with federal income tax accounting principles and
Section 703(a) of the Internal Revenue Code (including any items that are
separately stated for purposes of Section 702(a) of the Internal Revenue Code),
with the following adjustments:

 

9

--------------------------------------------------------------------------------


 

(a)           any income of the Company that is exempt from federal income tax
shall be included as income;

 

(b)           any expenditures of the Company that are described in
Section 705(a)(2)(B) of the Internal Revenue Code or treated as so described
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(i) shall be treated as
current expenses;

 

(c)           if Company assets are distributed to the Members in kind, such
distributions shall be treated as sales of such assets for cash at their
respective fair market values in determining Net Profit and Net Loss;

 

(d)           in the event the Carrying Value of any Company asset is adjusted
as provided in this Agreement, the amount of such adjustment shall be taken into
account as gain or loss from the Transfer of such asset for purposes of
computing Net Profit or Net Loss;

 

(e)           gain or loss resulting from any Transfer of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Carrying Value of the property
Transferred, notwithstanding that the adjusted tax basis for such property
differs from its Carrying Value;

 

(f)            in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period;
and

 

(g)           items specially allocated under Section 4.2 shall be excluded.

 

“NGP” shall mean Production Opportunities II, L.P., a Delaware limited
partnership, and its successors and assigns.

 

“NGP Financing Fee” shall have the meaning assigned to such term in Section 5.7.

 

“NGP Portfolio Companies” shall have the meaning assigned to such term in
Section 5.3.

 

“NGP Representatives” shall mean the members, managers and employees of NGP,
Natural Gas Partners IX, L.P., a Delaware limited partnership, or any Affiliate
thereof, together with all other Persons serving as representatives of NGP,
including those Persons who are serving as managers of the Company at the
request of NGP pursuant to the Voting and Transfer Restriction Agreement.

 

“Optionee” shall have the meaning assigned to such term in Section 7.1(b)(iv).

 

“Original LLC Agreement” shall have the meaning assigned to such term in the
recitals.

 

“Original Members” shall have the meaning assigned to such term in the recitals.

 

“Person” (whether or not capitalized) shall mean any natural person,
corporation, company, limited or general partnership, joint stock company, joint
venture, association, limited

 

10

--------------------------------------------------------------------------------


 

liability company, trust, bank, trust company, business trust or other entity or
organization, whether or not a governmental authority.

 

“Pre-existing Incentive Units” shall have the meaning assigned to such term in
Section 3.4(b)(iv).

 

“Pre-grant Incentive Units” shall have the meaning assigned to such term in
Section 3.4(c)(i).

 

“Re-grant Incentive Units” shall have the meaning assigned to such term in
Section 3.4(c).

 

“Regulatory Allocations” shall have the meaning assigned to such term in
Section 4.2(e).

 

“Related Party” shall mean (a) any Person who is a Member of the Company, and
any partner, member, shareholder, officer, director, employee or other Affiliate
of such Person, (b) an Employee or group of Employees, (c) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, and
(d) an entity owned directly or indirectly by the Members of the Company in
substantially the same proportion as their ownership of the Company.

 

“Restructuring Transaction” shall have the meaning assigned to such term in the
recitals.

 

“RSP Inc.” shall have the meaning assigned to such term in the recitals.

 

“RSP LLC” shall have the meaning assigned to such term in the recitals.

 

“RSP LLC Agreement” shall have the meaning assigned to such term in the
recitals.

 

“RSP LLC Contribution Agreements” shall mean any and all subscription,
contribution and other similar agreements executed by any Member prior to the
date hereof and obligating such Member to make any capital contributions to RSP
LLC.

 

“RSP LLC Incentive Units” shall have the meaning assigned to such term in the
recitals.

 

“RSP LLC Interests” shall mean any Member’s interest in, or rights in, RSP LLC
prior to the Restructuring Transaction including and representing, as the
context shall require, any membership interest in RSP LLC held at any time prior
to the Restructuring Transaction, including the Contributed Interests.

 

“RSP LLC Member” shall mean any of Grimm Family Limited Partnership, a Texas
limited partnership, Arrott Family Holdings, L.P., a Texas limited partnership,
Pollard Resource Holdings, LP, a Texas limited partnership, the Steven D. Gray
and Debora K. Gray 2012 GST Exempt Trust, the Steven D. Gray GRAT No. 2005-1,
William R. Huck, Erik B. Daugbjerg, William Christopher Krusz, Michael G. Cook,
Robert Lemmons, David Groves, Leslyn Wallace,

 

11

--------------------------------------------------------------------------------


 

James Spradlin, Steven Smith, Scott McNeill and Chris Gardiner, each of whom is
a Member of the Company, and any successor(s) thereto or assignee(s) thereof
that shall become a substituted Member of the Company pursuant to the terms of
this Agreement and “RSP LLC Members” shall collectively mean all of such Persons
and any additional Members that are or may become Employees and are admitted
after the date hereof pursuant to the terms of this Agreement.

 

“RSP LLC Tier I A Units” shall have the meaning assigned to such term in the
recitals.

 

“RSP LLC Tier I Units” shall have the meaning assigned to such term in the
recitals.

 

“RSP LLC Tier II Units” shall have the meaning assigned to such term in the
recitals.

 

“RSP LLC Tier III Units” shall have the meaning assigned to such term in the
recitals.

 

“RSP LLC Tier IV Units” shall have the meaning assigned to such term in the
recitals.

 

“Rules” shall have the meaning assigned to such term in Section 11.9(a).

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Service Interests” shall have the meaning assigned to such term in
Section 3.4(a).

 

“Sharing Ratio” shall mean for any Member, the proportion that such Member’s
Capital Contributions bear to the total Capital Contributions of all Members as
of the date of such determination, subject to adjustment pursuant to
Section 3.2(f).  In the event the Capital Account of a Member is reduced
pursuant to Section 3.1(d), for purposes of determining the Sharing Ratio of
such Member, the Capital Contributions of such Member shall be deemed to be
reduced by such Capital Account reduction.

 

“Sharing Ratio Reduction Percentage” shall have the meaning assigned to such
term in Section 3.1(d).

 

“Subsequent Units” shall have the meaning assigned to such term in
Section 3.4(b)(iv).

 

“Subsidiary” or “Subsidiaries” shall mean,  with respect to any Person, any
corporation, association, partnership, limited liability company, joint venture,
or other business or corporate entity, enterprise or organization of which the
management is directly or indirectly (through one or more intermediaries)
controlled by such Person or 50% or more of the equity interests in which is
directly or indirectly (through one or more intermediaries) owned by such
Person.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

 

“Tax Matters Member” shall have the meaning assigned to such term in
Section 5.11.

 

“Tier I A Members” shall mean the Members holding Tier I A Units as set forth on
Exhibit A, as revised from time to time.

 

12

--------------------------------------------------------------------------------


 

“Tier I A Payout” shall mean the first date, if any, at which all of the Members
that have made Capital Contributions shall have received, collectively,
cumulative cash or fair market value of in kind distributions in respect of
their Company Interests (whether as distributions from the Company, as payment
for the exchange, purchase or redemption of such Company Interests, or in
connection with any merger or other combination of the Company with another
Person) together with the cumulative cash distributions, if any, received,
collectively, prior to or on the date of the Restructuring Transaction in
respect of their RSP LLC Interests held prior to the consummation of the
Restructuring Transaction after April 1, 2013 equal to the Agreed Contribution
Amount multiplied by (1.08)n, where “n” is equal to the number of years from
April 1, 2013 until the date of such calculation (with a partial year being
expressed as a decimal determined by dividing the number of days which have
passed since the most recent anniversary by 365).  For the avoidance of doubt,
any distribution made after April 1, 2013 either in respect of the Company
Interests or the RSP LLC Interests (prior to or on the date of the Restructuring
Transaction) and prior to the Tier I A Payout, if any, that is subtracted from
such Agreed Contribution Amount shall be first increased by the exponent for
purposes of the payout calculation by multiplying such distribution by (1.08)m,
where “m” is equal to the number of years between the distribution and the Tier
I A Payout (with a partial year being expressed as a decimal determined by
dividing the number of days which have passed since the most recent anniversary
by 365).

 

“Tier I A Percentage” shall mean 4%, which percentage shall be allocated to the
Tier I A Members in proportion to the Tier I A Units held by the Tier I A
Members as set forth on Exhibit A, as revised from time to time, including any
revisions to take into account such reduced percentage due to the Transfer of
any Tier I A Units pursuant to the Voting and Transfer Restriction Agreement.

 

“Tier I A Units” shall mean Tier I A Units representing Company Interests in the
Company entitled to receive the Tier I A Percentage and with the other rights
and obligations specified in this Agreement.

 

“Tier I Members” shall mean the Members holding Tier I Units as set forth on
Exhibit A, as revised from time to time.

 

“Tier I Payout” shall mean the first date, if any, at which all of the Members
that have made Capital Contributions shall have received cumulative cash or fair
market value of in kind distributions in respect of their Company Interests
(whether as distributions from the Company, as payment for the exchange,
purchase or redemption of such Company Interests, or in connection with any
merger or other combination of the Company with another Person) together with
the cumulative cash distributions, if any, received, collectively, prior to or
on the date of the Restructuring Transaction in respect of their RSP LLC
Interests held prior to the consummation of the Restructuring Transaction equal
to their cumulative Capital Contributions multiplied by (1.10)n, where “n” is
equal to the Weighted Average Capital Contribution Factor determined as of the
date of such distribution.  For the avoidance of doubt, any distribution made
either in respect of the Company Interests or the RSP LLC Interests (prior to or
on the date of the Restructuring Transaction) prior to the Tier I Payout, if
any, that is subtracted from such contributions shall be first increased by the
exponent for purposes of the payout calculation by multiplying such distribution
by (1.10)m, where “m” is equal to the number of years between the

 

13

--------------------------------------------------------------------------------


 

distribution and the Tier I Payout (with a partial year being expressed as a
decimal determined by dividing the number of days which have passed since the
most recent anniversary by 365).

 

“Tier I Percentage” shall mean 15%, which percentage shall be allocated to the
Tier I Members in proportion to the Tier I Units held by the Tier I Members as
set forth on Exhibit A, as revised from time to time, including any revisions to
take into account such reduced percentage due to the Transfer of any Tier I
Units pursuant to the Voting and Transfer Restriction Agreement.

 

“Tier I Subsequent Units” shall have the meaning assigned to such term in
Section 3.4(a)(ii).

 

“Tier I Units” shall mean Tier I Units representing Company Interests in the
Company entitled to receive the Tier I Percentage and with the other rights and
obligations specified in this Agreement.

 

“Tier II Members” shall mean the Members holding Tier II Units as set forth on
Exhibit A, as revised from time to time.

 

“Tier II Payout” shall mean the first date, if any, at which all of the Members
that have made Capital Contributions shall have received cumulative cash or fair
market value of in kind distributions in respect of their Company Interests
(whether as distributions from the Company, as payment for the exchange,
purchase or redemption of such Company Interests, or in connection with any
merger or other combination of the Company with another Person) together with
the cumulative cash distributions, if any, received, collectively, prior to or
on the date of the Restructuring Transaction in respect of their RSP LLC
Interests held prior to the consummation of the Restructuring Transaction equal
to two times (2.0x) their cumulative Capital Contributions.

 

“Tier II Percentage” shall mean 5%, which percentage shall be allocated to the
Tier II Members in proportion to the Tier II Units held by the Tier II Members
as set forth on Exhibit A, as revised from time to time, including any revisions
to take into account such reduced percentage due to the Transfer of any Tier II
Units pursuant to the Voting and Transfer Restriction Agreement.

 

“Tier II Subsequent Units” shall have the meaning assigned to such term in
Section 3.4(a)(iii).

 

“Tier II Units” shall mean Tier II Units representing Company Interests in the
Company entitled to receive the Tier II Percentage and with the other rights and
obligations specified in this Agreement.

 

“Tier III Members” shall mean the Members holding Tier III Units as set forth on
Exhibit A, as revised from time to time.

 

“Tier III Payout” shall mean the first date, if any, at which all of the Members
that have made Capital Contributions shall have received cumulative cash or fair
market value of in kind distributions in respect of their Company Interests
(whether as distributions from the Company,

 

14

--------------------------------------------------------------------------------


 

as payment for the exchange, purchase or redemption of such Company Interests,
or in connection with any merger or other combination of the Company with
another Person) together with the cumulative cash distributions, if any,
received, collectively, prior to or on the date of the Restructuring Transaction
in respect of their RSP LLC Interests held prior to the consummation of the
Restructuring Transaction equal to three times (3.0x) their cumulative Capital
Contributions.

 

“Tier III Percentage” shall mean 5%, which percentage shall be allocated to the
Tier III Members in proportion to the Tier III Units held by the Tier III
Members as set forth on Exhibit A, as revised from time to time, including any
revisions to take into account such reduced percentage due to the Transfer of
any Tier III Units pursuant to the Voting and Transfer Restriction Agreement.

 

“Tier III Subsequent Units” shall have the meaning assigned to such term in
Section 3.4(a)(iv).

 

“Tier III Units” shall mean Tier III Units representing Company Interests in the
Company entitled to receive the Tier III Percentage and with the other rights
and obligations specified in this Agreement.

 

“Tier IV Members” means the Members holding Tier IV Units as set forth on
Exhibit A, as revised from time to time.

 

“Tier IV Payout” shall mean the first date, if any, at which all of the Members
that have made Capital Contributions shall have received cumulative cash or fair
market value of in kind distributions in respect of their Company Interests
(whether as distributions from the Company, as payment for the exchange,
purchase or redemption of such Company Interests, or in connection with any
merger or other combination of the Company with another Person) together with
the cumulative cash distributions, if any, received, collectively, prior to or
on the date of the Restructuring Transaction in respect of their RSP LLC
Interests held prior to the consummation of the Restructuring Transaction equal
to four times (4.0x) their cumulative Capital Contributions.

 

“Tier IV Percentage” shall mean 5%, which percentage shall be allocated to the
Tier IV Members in proportion to the Tier IV Units held by the Tier IV Members
as set forth on Exhibit A, as revised from time to time, including any revisions
to take into account such reduced percentage due to the Transfer of any Tier IV
Units pursuant to the Voting and Transfer Restriction Agreement.

 

“Tier IV Subsequent Units” shall have the meaning assigned to such term in
Section 3.4(a)(v).

 

“Tier IV Units” shall mean Tier IV Units representing Company Interests in the
Company entitled to receive the Tier IV Percentage and with the other rights and
obligations specified in this Agreement.

 

“Transaction Documents” shall mean, collectively, this Agreement, the
Contribution Agreement, the Master Contribution Agreement, the Voting and
Transfer Restriction Agreement

 

15

--------------------------------------------------------------------------------


 

and all other agreements, documents or instruments executed in conjunction with,
or relation to, any of the foregoing.

 

“Transfer,” or any derivation thereof, shall mean any sale, assignment,
conveyance, mortgage, pledge, granting of security interest in, or other
disposition of a Company Interest or any asset of the Company, as the context
may require.

 

“Treasury Regulations” shall mean regulations promulgated by the United States
Treasury Department under the Internal Revenue Code.

 

“Unit” shall mean a unit of a membership interest in the Company representing,
as the context shall require, any Company Interest and/or an Incentive Unit, as
well as any other class or series of Units created pursuant to Section 3.2.  No
Units (other than Incentive Units) will be issued to the Members for Capital
Contributions after the date hereof; provided that the Board of Managers may
subsequently amend this Agreement to provide for an issuance of Units for
Capital Contributions in its sole discretion.

 

“Unrealized Gain” attributable to any item of Company property shall mean, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date over (b) the Carrying Value of such property as of
such date (prior to any adjustment to be made pursuant to Section 7.1(b)(vi) as
of such date).

 

“Unrealized Loss” attributable to any item of Company property shall mean, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 7.1(b)(vi), as of such date) over (b) the fair market value of such
property as of such date.

 

“Voting and Transfer Restriction Agreement” shall mean that certain Voting and
Transfer Restriction Agreement, dated January 23, 2014 among the Company and the
Members.

 

“Weighted Average Capital Contribution Factor” shall mean as of any date of
calculation, a weighted average equal to the sum of the amounts determined for
each date on which Capital Contributions have been funded calculated as the
product of (a) the percentage of the total Capital Commitments funded on each
date, times (b) the number of years from the date of each Capital Contribution
until the date of such calculation (with a partial year being expressed as a
decimal determined by dividing the number of days which have passed since the
most recent anniversary by 365).

 

Any capitalized term used in this Agreement but not defined in this Section 2.1
shall have the meaning assigned to such term elsewhere in this Agreement.

 

Section 2.2.           References and Titles.  All references in this Agreement
to articles, sections, subsections and other subdivisions refer to corresponding
articles, sections, subsections and other subdivisions of this Agreement unless
expressly provided otherwise.  Titles appearing at the beginning of any of such
subdivisions are for convenience only and shall not constitute part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless

 

16

--------------------------------------------------------------------------------


 

expressly so limited.  Pronouns in masculine, feminine and neuter genders shall
be construed to include any other gender, and words in the singular form shall
be construed to include the plural and vice versa, unless the context otherwise
requires.  The word “including” (in its various forms) means including without
limitation.

 

ARTICLE III

 

CAPITALIZATION AND UNITS

 

Section 3.1.                                 Capital Contributions of Members.

 

(a)                                 Subject to the provisions hereof, each
Member shall from time to time make Capital Contributions to the Company in an
aggregate amount not to exceed the Capital Commitment of such Member.  As of the
date hereof, no Member has any outstanding Capital Commitment.

 

(b)                                 The initial funding of each Member’s Capital
Commitment to the Company shall occur as provided in the Contribution Agreement
immediately upon the execution date of this Agreement, and each Member shall
receive in exchange therefor the Company Interests and Sharing Ratios set forth
opposite such Member’s name on Exhibit A, as from time to time may be updated.

 

(c)                                  The Members have made representations and
warranties to the Company in the Contribution Agreement.  In the event of a
breach of any representation, warranty or covenant contained in the Contribution
Agreement that shall entitle the Company to receive indemnification from a
Member pursuant to the provisions of the Contribution Agreement
(the “Indemnification Obligation”), in addition to any remedy that otherwise may
be available to the Company pursuant to the Transaction Documents, at law or in
equity, the Company may take the actions provided in Section 3.1(d).

 

(d)                                 In the event that a Member incurs an
Indemnification Obligation, the Company may make a corresponding debit to: 
(i) the Capital Account of such Member in the amount of the Indemnification
Obligation (the “Capital Account Reduction Amount”); and (ii) the Sharing Ratio
of such Member in the proportion that the amount of such Indemnification
Obligation bears to the Capital Contributions of such Member (the “Sharing Ratio
Reduction Percentage”).  Each Member whose Capital Account and Sharing Ratio are
debited on account of an Indemnification Obligation shall, at the Company’s
option, satisfy such obligation by either (x) contributing cash to the Company
in the amount of the Indemnification Obligation (thereby causing the Company to
correspondingly credit his or its Capital Account and Sharing Ratio);
(y) requesting the Company to reduce his or its Capital Account by the Capital
Account Reduction Amount and his or its Sharing Ratio by the Sharing Ratio
Reduction Percentage; or (z) any combination of the actions set forth in the
preceding clauses (x) and (y).  If a Member has not taken any of the alternative
actions set forth in clauses (x) — (z) of the immediately preceding sentence
within 10 business days following the receipt of notice of the debiting of such
Member’s Capital Account and Sharing Ratio, then the Company may reduce the
Capital Account and Sharing Ratio of such Member as provided in clause (y) of
the immediately preceding sentence in full satisfaction of the Indemnification
Obligation of such Member.

 

17

--------------------------------------------------------------------------------


 

Section 3.2.                                 Issuances of Additional Securities.

 

(a)                                 The Board is hereby authorized to cause the
Company to issue additional Company Interests, or classes or series thereof, or
options, rights, warrants or appreciation rights relating thereto, or any other
type of equity security that the Company may lawfully issue (“Additional Company
Equity Securities”) if the Board of Managers determines in good faith that the
Company has a need for additional Capital Contributions for any proper Company
purpose.

 

(b)                                 The Board is hereby authorized to cause the
Company to issue any unsecured or secured debt obligations of the Company or
debt obligations of the Company convertible into any class or series of equity
securities of the Company (“Additional Company Debt Securities”) (collectively
with the Additional Company Equity Securities, “Company Securities”).

 

(c)                                  Additional Company Equity Securities may be
issuable in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers, and duties, including rights, powers and duties
senior to existing classes and series of Company Securities, all as shall be
fixed by the Board in the exercise of its sole and complete discretion, subject
to Delaware law and the terms of this Agreement, including (i) the allocations
of items of Company income, gain, loss and deduction to each such class or
series of Company Securities; (ii) the right of each such class or series of
Company Securities to share in Company distributions; (iii) the rights of each
such class or series of Company Securities upon dissolution and liquidation of
the Company; (iv) whether such class or series of additional Company Securities
is redeemable by the Company and, if so, the price at which, and the terms and
conditions upon which, such class or series of additional Company Securities may
be redeemed by the Company; (v) whether such class or series of additional
Company Securities is issued with the privilege of conversion and, if so, the
rate at which, and the terms and conditions upon which, such class or series of
Company Securities may be converted into any other class or series of Company
Securities; (vi) the terms and conditions upon which each such class or series
of Company Securities will be issued and assigned or Transferred; and (vii) the
right, if any, of each such class or series of Company Securities to vote on
Company matters, including matters relating to the relative rights, preferences
and privileges of each such class or series.

 

(d)                                 Company Securities may be issued to such
Persons for such consideration and on such terms and conditions as shall be
established by the Board in its sole discretion, and the Board shall have sole
discretion, subject to the guidelines set forth in this Section 3.2 and the
requirements of the Act, in determining the consideration and terms and
conditions with respect to any future issuance of Company Securities.

 

(e)                                  The Board is hereby authorized and directed
to take all actions which it deems appropriate or necessary in connection with
each issuance of Company Securities pursuant to this Section 3.2 and to amend
this Agreement in any manner which it deems appropriate or necessary without the
joinder of any other Member to provide for each such issuance, to admit
additional Members in connection therewith and to specify the relative rights,
powers and duties of the holders of the Company Securities being so issued.  The
Board shall do all things

 

18

--------------------------------------------------------------------------------


 

necessary to comply with the Act and is authorized and directed to do all things
it deems to be necessary or advisable in connection with any future issuance of
Company Securities, including compliance with any statute, rule, regulation or
guideline of any federal, state or other governmental agency.

 

(f)                                   Upon the issuance of any Additional
Company Equity Securities (whether as a result of the sale of such securities to
a third party or otherwise), the Company shall recompute the Sharing Ratios of
the Members, taking into account the valuation of the Company at such time (as
determined by the Board in good faith), the terms and conditions of the
Additional Company Equity Securities, the Sharing Ratios as such existed prior
to the issuance of such Additional Company Equity Securities, and such other
factors as the Board determines, and shall amend Exhibit A to reflect such
revised Sharing Ratios.  In addition, the Board shall adjust and recompute the
Incentive Interest Percentage and the Tier I A, I, II, III and IV Percentages,
taking into account all relevant factors which were attributable to the issuance
of Additional Company Equity Securities, including the valuation of the Company
at such time (as determined by the Board in good faith), the terms and
conditions of the Additional Company Equity Securities and such other factors as
the Board determines.  The Company shall amend Exhibit A to reflect such revised
Sharing Ratios, Incentive Interest Percentages and Tier I A, I, II, III and IV
Percentages in accordance with this Section 3.2(f).

 

Section 3.3.                                 Return of Contributions.  No
interest shall accrue on any contributions to the capital of the Company, and no
Member shall have the right to withdraw or to be repaid any capital contributed
by such Member except as otherwise specifically provided in this Agreement.

 

Section 3.4.                                 Incentive Interests.

 

(a)                                 The following Incentive Units are hereby
created and are hereby granted to the Persons and in the respective amounts set
forth on Exhibit A, subject to the adjustments provided for in this Section 3.4:

 

(i)                                     100 Tier I A Units, all of which have
been granted as of the date of this Agreement;

 

(ii)                                  960,000 Tier I Units, of which a certain
number of such Tier I Units may be granted to Employees after the date of this
Agreement pursuant to this Section 3.4 (the “Tier I Subsequent Units”);

 

(iii)                               960,000 Tier II Units, of which a certain
number of such Tier II Units may be granted to Employees after the date of this
Agreement pursuant to this Section 3.4 (the “Tier II Subsequent Units”);

 

(iv)                              960,000 Tier III Units, of which a certain
number of Tier III Units may be granted to Employees after the date of this
Agreement pursuant to this Section 3.4 (the “Tier III Subsequent Units”); and

 

(v)                                 960,000 Tier IV Units, of which a certain
number of Tier IV Units may be granted to Employees after the date of this
Agreement pursuant to this Section 3.4 (the “Tier IV Subsequent Units”).

 

19

--------------------------------------------------------------------------------


 

The Company and each Member agree to treat any interest attributable to a holder
of Incentive Units as a separate “profits interest” within the meaning of Rev.
Proc. 93-27, 1993-2 C.B. 343.  In accordance with Rev. Proc. 2001-43, 2001-2
C.B. 191, the Company shall treat a holder of Incentive Units as the owner of
such profits interest from the date it is granted, and shall file its IRS
Form 1065, and issue an appropriate Schedule K-1 to such holder of Incentive
Units, allocating to such holder of Incentive Units its distributive share of
all items of income, gain, loss, deduction, and credit associated with such
profits interest as if it were fully vested.  Each such holder of Incentive
Units agrees to take into account such distributive share in computing its
federal income tax liability for the entire period during which it holds such
profits interest.  The Company and each Member agree not to claim a deduction
(as wages, compensation or otherwise) for the fair market value of such profits
interest issued to a holder of Incentive Units, either at the time of grant of
such profits interest or at the time it becomes substantially vested.  The
undertakings contained in this Section 3.4(a) shall be construed in accordance
with Section 4 of Rev. Proc. 2001-43.  The provisions of this
Section 3.4(a) shall apply regardless of whether or not the holder of a profits
interest files an election pursuant to Section 83(b) of the Internal Revenue
Code.

 

The Incentive Units are issued in consideration of services rendered and to be
rendered by the holders for the benefit of the Company, RSP Inc. and RSP LLC in
their capacities as Employees. To the extent provided for in Treasury
Regulations, revenue rulings, revenue procedures and/or other Internal Revenue
Service guidance issued after the date hereof, the Tax Matters Member acting on
behalf of the Company is hereby specifically authorized and directed to elect a
safe harbor implementing the concepts articulated in Internal Revenue Service
Notice 2005-43, 2005-1 C.B. 1221, under which the fair market value of the
Incentive Units received by any Member for services (the “Service Interests”)
granted after the effective date of such Treasury Regulations (or other
guidance) will be treated as equal to the liquidation value of such Service
Interests (i.e., a value equal to the total amount that would be distributed
under Section 8.2(b) with respect to such Service Interests in a Hypothetical
Liquidation occurring immediately after the issuance of such Service Interests
and assuming for purposes of such Hypothetical Liquidation that all assets of
the Company are sold for their fair market values).  If the Company makes a safe
harbor election as described in the preceding sentence, the Company and each
Member will comply with all safe harbor requirements with respect to Transfers
of the Service Interests while the safe harbor election remains effective.  For
purposes hereof, “Hypothetical Liquidation” means, as of any date, a
hypothetical liquidation of the Company as of such date, assuming for purposes
of any such hypothetical liquidation that (i)  a sale of all of the assets of
the Company occurs at prices equal to their respective fair market values as of
such date and (ii) the net proceeds of such sale are distributed to the Members
pursuant to Section 8.2(b), but only after the payment of all actual Company
indebtedness, and any other liabilities related to the Company’s assets,
limited, in the case of the hypothetical payment of non-recourse liabilities, to
the collateral securing or otherwise available to satisfy such liabilities.

 

(b)                                 All of the Incentive Units are subject to
vesting, forfeiture, and termination as follows:

 

(i)                                     (A)                               With
respect to any Tier I A Units received by an Employee in exchange for the
contribution to the Company by such Employee of his RSP LLC Tier I A Units in
connection with the Restructuring Transaction (the “Exchanged Tier I A

 

20

--------------------------------------------------------------------------------


 

Units”), (1) a portion of such Tier I A Units equal to the portion of such
Employee’s RSP LLC Tier I A Units that were fully vested pursuant to the terms
of Section 3.4(b) of the RSP LLC Agreement immediately prior to the consummation
of the Restructuring Transaction shall be deemed to be vested as of the
Effective Date; and (2) a portion of such Tier I A Units equal to the portion of
such Employee’s RSP LLC Tier I A Units that were not fully vested pursuant to
the terms of Section 3.4(b) of the RSP LLC Agreement immediately prior to the
consummation of the Restructuring Transaction in the same manner as such
Employee’s RSP LLC Tier I A Units would have vested pursuant to
Section 3.4(b) of the RSP LLC Agreement had the Restructuring Transaction not
have occurred and such Employee had retained his RSP LLC Tier I A Units.  With
respect to any Tier I A Units other than the Exchanged Tier I A Units held by
each Employee, such Tier I A Units (x) shall vest ratably over a three-year
period following the grant of such Tier I A Units to such Employee, with 1/3rd
vesting on the first anniversary of such grant, an additional 1/3rd vesting on
the second anniversary of such grant, and the remaining 1/3rd vesting on the
third anniversary of such grant  (with vesting between such anniversaries
occurring pro rata determined by multiplying the number of Incentive Units that
would vest on the next annual vesting date by a fraction with a numerator equal
to the number of full months that have then elapsed since the last vesting date
and a denominator of 12, and rounding to the closest whole number), and
(y) shall vest in full (if not previously vested pursuant to clause (x)) upon
the occurrence of a Fundamental Change.

 

(B)                               With respect to any Tier I Units received by
an Employee in exchange for the contribution to the Company by such Employee of
his RSP LLC Tier I Units in connection with the Restructuring Transaction (the
“Exchanged Tier I Units”), (1) a portion of such Tier I Units equal to the
portion of such Employee’s RSP LLC Tier I Units that were fully vested pursuant
to the terms of Section 3.4(b) of the RSP LLC Agreement immediately prior to the
consummation of the Restructuring Transaction shall be deemed to be vested as of
the Effective Date; and (2) a portion of such Tier I Units equal to the portion
of such Employee’s RSP LLC Tier I Units that were not fully vested pursuant to
the terms of Section 3.4(b) of the RSP LLC Agreement immediately prior to the
consummation of the Restructuring Transaction shall vest in the same manner as
such Employee’s RSP LLC Tier I Units would have vested pursuant to
Section 3.4(b) of the RSP LLC Agreement had the Restructuring Transaction not
have occurred and such Employee had retained his RSP LLC Tier I Units.  With
respect to any Tier I Units other than the Exchanged Tier I Units held by each
Employee, such Tier I Units (x) shall vest ratably over a three-year period
following the grant of such Tier I Units to such Employee, with 1/3rd vesting on
the first anniversary of such grant, an additional 1/3rd vesting on the second
anniversary of such grant, and the remaining 1/3rd vesting on the third
anniversary of such grant (with vesting between such anniversaries occurring pro
rata determined by multiplying the number of Incentive Units that would vest on
the next annual vesting date by a fraction with a numerator equal to the number
of full months that have then elapsed since the last vesting date and a
denominator of 12, and rounding to the closest whole number), and (y) shall vest
in full (if not previously vested pursuant to clause (x)) upon the occurrence of
a Fundamental Change.

 

(C)                               The Tier II Units held by each Employee shall
vest only upon and concurrently with the occurrence of Tier II Payout.

 

21

--------------------------------------------------------------------------------


 

(D)                               The Tier III Units held by each Employee shall
vest only upon and concurrently with the occurrence of Tier III Payout.

 

(E)                                The Tier IV Units held by each Employee shall
vest only upon and concurrently with the occurrence of Tier IV Payout.

 

(ii)                                  All Incentive Units that have not yet
vested in accordance with the vesting requirements set forth in clause
(b)(i) above that are held by a Person who is an Employee will automatically,
without any action required of any Person, be forfeited and thereby become null
and void, if and when such Person’s status as an Employee is terminated for any
reason or without reason, including by resignation or termination, other than a
termination that results from such Person’s death or Disability (as defined
below), and any vested, unforfeited Incentive Units held by such Person shall,
upon such termination, remain non-voting and shall not be counted in the
determination of a Majority Interest of the Members.  “Disability” shall be
defined as (i)  the Person’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or last for a continuous period of not
less than 12 months; or (ii) the Person’s receipt of income replacement benefits
for a period of not less than three months under the Company’s or the Company’s
Affiliate’s accident and health plan, by reason of the Person’s medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.  For the avoidance of doubt, in the event of the death or Disability of
a Person holding Incentive Units, all vested and unvested Incentive Units held
by such Person shall be retained by such Person or such Person’s estate or
representative, as applicable.

 

(iii)                               Anything herein to the contrary
notwithstanding, all Incentive Units held by a Person who is an Employee
(regardless of whether vested or unvested) shall automatically, without any
action required of any Person, be forfeited and thereby become null and void if
and when such Person’s status as an Employee is terminated:

 

(A)                               for “cause,” which shall mean by reason of
such holder’s:  (I) conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to the Company or its
Affiliates or involving acts of theft, fraud, embezzlement, moral turpitude, or
similar conduct, (II) repeated intoxication by alcohol or drugs during the
performance of such holder’s duties in a manner that materially and adversely
affects the holder’s performance of such duties, (III) malfeasance, in the
conduct of such holder’s duties, including, but not limited to, (1) misuse or
diversion of funds of the Company or its Affiliates, (2) embezzlement, or
(3) material and intentional misrepresentations or concealments on any written
reports submitted to the Company or its Affiliates, (IV) violation of any
material provision of the Voting and Transfer Restriction Agreement or of such
Person’s Confidentiality and Noncompete Agreement, and such Person has failed to
cure such violation, if capable of being cured, within a reasonable period of
time after such Person has received notice of such violation, or (V) failure to
perform the duties of such holder’s employment or service relationship with the
Company or its Affiliates, or failure to follow or comply with the reasonable
and lawful written directives of the Board of Managers or the managers or
directors of a Company Affiliate by which such holder is employed or in a
service relationship, and such

 

22

--------------------------------------------------------------------------------


 

Person has failed to cure such failure, if capable of being cured, within a
reasonable period of time after such Person has received notice of such failure;
or

 

(B)                               with respect to vested Incentive Units only,
by such Person’s resignation or voluntary early termination of service
relationship (other than a termination that results from such Person’s death or
Disability), unless such forfeiture is waived by the Board.

 

(iv)                              The Company in its sole discretion, taking
into account such factors as it determines from time to time, may issue Tier I
Subsequent Units, Tier II Subsequent Units, Tier III Subsequent Units and Tier
IV Subsequent Units (collectively, “Subsequent Units”).  Upon issuance of any
Subsequent Units of a given Tier, such Units may, at the election of the Board,
have a benchmark value equal to the fair market value of the assets of the
Company, net of debt, on the date of grant, as determined in good faith by the
Board, and will be entitled to participate in those distributions allocated to
the Units of that Tier pursuant to Section 4.3(a) or Section 8.2(b), as the case
may be, only after holders of all the Units that were outstanding on the date of
grant (the “Pre-existing Incentive Units”) have received distributions pursuant
to Section 4.3(a) or Section 8.2(b), as the case may be, in the aggregate equal
to the benchmark value (such limitation on distributions, the “Benchmark Value
Payout”).  Holders of Pre-existing Incentive Units of a given Tier will continue
to be entitled to receive all of the profit distributions payable with respect
to the Incentive Units of that Tier pursuant to Section 4.3(a) or
Section 8.2(b), as the case may be, until the applicable Benchmark Value Payout
occurs, at which time future profit distributions will be shared among the
holders of the Pre-existing Incentive Units in that Tier and the holders of
Subsequent Units in that Tier pro rata.

 

(c)                                  If any Incentive Units are forfeited
pursuant to Section 3.4(b)(ii) or Section 3.4(b)(iii), then such forfeited
Incentive Units shall be available to be re-granted, as determined by the Board,
in the form of newly awarded, newly issued Incentive Units in the same Tier and
in the same amount as the forfeited Incentive Units (any such re-granted
Incentive Units, “Re-grant Incentive Units”), subject to the following terms and
conditions:

 

(i)                                     each Re-grant Incentive Unit in a given
Tier may, at the election of the Board, have a benchmark value equal to the fair
market value of the assets of the Company, net of debt, on the date of grant, as
determined in good faith by the Board, and will be entitled to participate in
distributions made to holders of the Incentive Units of that Tier pursuant to
Section 4.3(a) or Section 8.2(b), as the case may be, only after holders of all
the Units that were outstanding on the date of such re-grant (the “Pre-grant
Incentive Units”) have received distributions in the aggregate equal to the
benchmark value (such limitation on distributions, the “Benchmark Value Re-grant
Payout”); and

 

(ii)                                  following issuance of such Re-grant
Incentive Units in a given Tier, holders of Pre-grant Incentive Units of that
Tier will continue to be entitled to receive all of the distributions payable
with respect to the Incentive Units of that Tier pursuant to Section 4.3(a) or
Section 8.2(b), as the case may be, until the applicable Benchmark Value
Re-grant Payout occurs, at which time future distributions will be shared among

 

23

--------------------------------------------------------------------------------


 

the holders of the Pre-grant Incentive Units and the Re-grant Incentive Units in
that Tier pro rata.

 

(d)                                 If all of the Incentive Units available
hereunder have not been granted to Employees before the earlier of (i) a
Fundamental Change, or (ii) a payout event for the corresponding series of
Incentive Units (e.g., a Tier I A Payout for Tier I A Units), then in such case
such available Tier I A, Tier I, Tier II, Tier III, Tier IV or the applicable
Subsequent Units, as the case may be, shall automatically, without any action
required of any Person, be cancelled.  The Board shall reflect all changes
contemplated by this Section 3.4(d) in an amended Exhibit A.

 

(e)                                  Upon any forfeiture or other termination of
Incentive Units and upon any issuance of Re-grant Incentive Units resulting
therefrom, the Company shall amend Exhibit A to reflect such occurrence.  In the
case of the issuance of Re-grant Incentive Units in lieu of such forfeited
Units, the Tier I A, I, II, III or IV Percentages will not be reduced as a
result of such forfeiture, but appropriate notation shall be made to reflect the
issuance of the Re-grant Incentive Units.  The Board shall reflect all changes
contemplated by this Section 3.4(e) in an amended Exhibit A.

 

ARTICLE IV

 

ALLOCATIONS AND DISTRIBUTIONS

 

Section 4.1.                                 Allocations of Profits and Losses. 
The Members shall share Company Net Profits and Net Losses and all related items
of income, gain, loss, deduction and credit for federal income tax purposes as
follows:

 

(a)                                 Net Profits and Net Losses for each fiscal
year shall be allocated among the Members in such manner as shall cause the
Capital Accounts of each Member to equal, as nearly as possible, the difference
of (i) the amount such Member would receive if (A) all assets on hand at the end
of such year were sold for cash at the Carrying Values of such assets, (B) all
liabilities were satisfied in cash in accordance with their terms (limited in
the case of Member Nonrecourse Debt and Company Nonrecourse Liabilities to the
Carrying Value of the assets securing such liabilities), and (C) any remaining
cash was distributed to the Members under Section 4.3(a), minus (ii) an amount
equal to such Member’s allocable share of Minimum Gain as computed immediately
before the hypothetical sale.

 

(b)                                 The Board shall make the foregoing
allocations as of the last day of each fiscal year; provided, however, that if
during any fiscal year of the Company there is a change in any Member’s Company
Interest, the Board shall make the foregoing allocations as of the date of each
such change in a manner which takes into account the varying interests of the
Members and in a manner the Board reasonably deems appropriate.

 

Section 4.2.                                 Special Allocations.

 

(a)                                 Notwithstanding any of the provisions of
Section 4.1 to the contrary:

 

(i)                                     If during any fiscal year of the Company
there is a net increase in Minimum Gain attributable to a Member Nonrecourse
Debt that gives rise to Member Nonrecourse Deductions, each Member bearing the
economic risk of loss for such

 

24

--------------------------------------------------------------------------------


 

Member Nonrecourse Debt shall be allocated items of Company deductions and
losses for such year (consisting first of cost recovery or depreciation
deductions with respect to property that is subject to such Member Nonrecourse
Debt and then, if necessary, a pro rata portion of the Company’s other items of
deductions and losses, with any remainder being treated as an increase in
Minimum Gain attributable to Member Nonrecourse Debt in the subsequent year)
equal to such Member’s share of Member Nonrecourse Deductions, as determined in
accordance with applicable Treasury Regulations.

 

(ii)                                  If for any fiscal year of the Company
there is a net decrease in Minimum Gain attributable to Company Nonrecourse
Liabilities, each Member shall be allocated items of Company income and gain for
such year (consisting first of gain recognized from the Transfer of Company
property subject to one or more Company Nonrecourse Liabilities and then, if
necessary, a pro rata portion of the Company’s other items of income and gain,
and if necessary, for subsequent years) equal to such Member’s share of such net
decrease (except to the extent such Member’s share of such net decrease is
caused by a change in debt structure with such Member commencing to bear the
economic risk of loss as to all or part of any Company Nonrecourse Liability or
by such Member contributing capital to the Company that the Company uses to
repay a Company Nonrecourse Liability), as determined in accordance with
applicable Treasury Regulations.

 

(iii)                               If for any fiscal year of the Company there
is a net decrease in Minimum Gain attributable to a Member Nonrecourse Debt,
each Member bearing the economic risk of loss for such Member Nonrecourse Debt
shall be allocated items of Company income and gain for such year (consisting
first of gain recognized from the Transfer of Company property subject to Member
Nonrecourse Debt, and then, if necessary, a pro rata portion of the Company’s
other items of income and gain, and if necessary, for subsequent years) equal to
such Member’s share of such net decrease (except to the extent such Member’s
share of such net decrease is caused by a change in debt structure such that the
Member Nonrecourse Debt becomes partially or wholly a Company Nonrecourse
Liability or by the Company’s use of capital contributed by such Member to repay
the Member Nonrecourse Debt) as determined in accordance with applicable
Treasury Regulations.

 

(b)                                 The Net Losses allocated pursuant to this
ARTICLE IV shall not exceed the maximum amount of Net Losses that can be
allocated to a Member without causing or increasing a deficit balance in the
Member’s Adjusted Capital Account balance.  All Net Losses in excess of the
limitations set forth in this Section 4.2(b) shall be allocated to Members with
positive Adjusted Capital Account balances remaining at such time in proportion
to such positive balances.  In the event an allocation of Net Losses has been
made to any Member(s) pursuant to the terms of this Section 4.2(b), Net Profits
shall be allocated to such Member(s), in proportion to the amount of such
allocation of Net Losses, until such Member(s) receive an allocation of Net
Profits equal to such amount of Net Losses allocated pursuant to the terms of
this Section 4.2(b).

 

(c)                                  In the event that a Member unexpectedly
receives any adjustment, allocation or distribution described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) that

 

25

--------------------------------------------------------------------------------


 

causes or increases a deficit balance in such Member’s Adjusted Capital Account,
items of Company income and gain shall be allocated to that Member in an amount
and manner sufficient to eliminate the deficit balance as quickly as possible.

 

(d)                                 If any holder of Incentive Units forfeits
all or a portion of such Units, such holder shall be allocated items of loss and
deduction in the year of such forfeiture in an amount equal to the portion of
such holder’s Capital Account attributable to such forfeited Units.

 

(e)                                  The allocations set forth in subsections
(a) through (d) of this Section 4.2 (collectively, the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury Regulations. 
It is the intent of the Members that, to the extent possible, all Regulatory
Allocations that are made be offset either with other Regulatory Allocations or
with special allocations pursuant to this Section 4.2(e).  Therefore,
notwithstanding any other provisions of this ARTICLE IV (other than the
Regulatory Allocations), the Board shall make such offsetting special
allocations in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member’s Adjusted Capital Account balance
is, to the extent possible, equal to the Adjusted Capital Account balance such
Member would have had if the Regulatory Allocations were not part of the
Agreement and all Company items were allocated pursuant to Section 4.1 and the
remaining subsections of this Section 4.2.

 

(f)                                   In the event Units are issued to a Person
and the issuance of such Units results in items of income or deduction to the
Company, such items of income or deduction shall be allocated to the Members in
proportion to the positive balances in their Capital Accounts immediately before
the issuance of such Units.

 

Section 4.3.                                 Distributions.

 

(a)                                 The Board may cause the Company to
distribute Distributable Funds at such times and in such amounts as the Board,
in its sole discretion, determines to be appropriate.  All such distributions
made pursuant to this Section 4.3(a) shall be made to the Members as follows and
in the following order of priority:

 

(i)                                     First:  to the Members, pro rata in
accordance with their respective Sharing Ratios, until the earlier of either
Tier I A Payout or Tier I Payout, if any, has occurred;

 

(ii)                                  Second:

 

(A)                               in the event that Tier I A Payout occurs prior
to Tier I Payout, following Tier I A Payout and until Tier I Payout, if any: the
Tier I A Percentage to the Members holding Tier I A Units and the remainder to
the Members (pro rata, in accordance with their respective Sharing Ratios); or

 

(B)                               in the event that Tier I Payout occurs prior
to Tier I A Payout, following Tier I Payout and until Tier I A Payout, if any:
the Tier I Percentage to the Members holding Tier I Units (allocated among the
holders of Tier I Units pro rata, in accordance with the number of Tier I Units
of each holder, including, if applicable, taking into account
Section 3.4(b)(iv) and Section 3.4(c)), and the

 

26

--------------------------------------------------------------------------------


 

remainder to the Members (pro rata, in accordance with their respective Sharing
Ratios);

 

(iii)                               Third:  in the event that Tier I A Payout
and Tier I Payout both occur, following both Tier I A Payout and Tier I Payout
and until Tier II Payout: the Tier I A Percentage to the Members holding Tier I
A Units, the Tier I Percentage to the Members holding Tier I Units (allocated
among the holders of Tier I Units pro rata, in accordance with the number of
Tier I Units of each holder, including, if applicable, taking into account
Section 3.4(b)(iv) and Section 3.4(c)), and the remainder to the Members (pro
rata, in accordance with their respective Sharing Ratios);

 

(iv)                              Fourth:  following Tier II Payout, if any, and
until Tier III Payout:  the Tier I A Percentage to the Members holding Tier I A
Units, the Tier I Percentage to the Members holding Tier I Units (allocated
among the holders of Tier I Units pro rata, in accordance with the number of
Tier I Units of each holder, including, if applicable, taking into account
Section 3.4(b)(iv) and Section 3.4(c)), the Tier II Percentage to the Members
holding Tier II Units (allocated among the holders of Tier II Units pro rata, in
accordance with the number of Tier II Units of each holder, including, if
applicable, taking into account Section 3.4(b)(iv) and Section 3.4(c)), and the
remainder to the Members (pro rata, in accordance with their respective Sharing
Ratios);

 

(v)                                 Fifth:  following Tier III Payout, if any,
and until Tier IV Payout:  the Tier I A Percentage to the Members holding Tier I
A Units, the Tier I Percentage to the Members holding Tier I Units (allocated
among the holders of Tier I Units pro rata, in accordance with the number of
Tier I Units of each holder, including, if applicable, taking into account
Section 3.4(b)(iv) and Section 3.4(c)), the Tier II Percentage to the Members
holding Tier II Units (allocated among the holders of Tier II Units pro rata, in
accordance with the number of Tier II Units of each holder, including, if
applicable, taking into account Section 3.4(b)(iv) and Section 3.4(c)), and the
Tier III Percentage to the Members holding Tier III Units (allocated among the
holders of Tier III Units pro rata, in accordance with the number of Tier III
Units of each holder, including, if applicable, taking into account
Section 3.4(b)(iv) and Section 3.4(c)), and the remainder to the Members (pro
rata, in accordance with their respective Sharing Ratios); and

 

(vi)                              Sixth:  following Tier IV Payout, if any:  the
Tier I A Percentage to the Members holding Tier I A Units, the Tier I Percentage
to the Members holding Tier I Units (allocated among the holders of Tier I Units
pro rata, in accordance with the number of Tier I Units of each holder,
including, if applicable, taking into account Section 3.4(b)(iv) and
Section 3.4(c)), the Tier II Percentage to the Members holding Tier II Units
(allocated among the holders of Tier II Units pro rata, in accordance with the
number of Tier II Units of each holder, including, if applicable, taking into
account Section 3.4(b)(iv) and Section 3.4(c)), the Tier III Percentage to the
Members holding Tier III Units (allocated among the holders of Tier III Units
pro rata, in accordance with the number of Tier III Units of each holder,
including, if applicable, taking into account Section 3.4(b)(iv) and
Section 3.4(c)), the Tier IV Percentage to the Members holding Tier IV Units
(allocated among the holders of Tier IV Units pro rata, in accordance with the
number of Tier IV Units of each holder, including, if applicable, taking into
account

 

27

--------------------------------------------------------------------------------


 

Section 3.4(b)(iv) and Section 3.4(c)), and the remainder to the Members (pro
rata, in accordance with their respective Sharing Ratios).

 

(b)                                 In addition to distributions made to the
Members pursuant to Section 4.3(a), and subject to applicable law, to the extent
that the Board determines that the Company has Distributable Funds, the Board
shall cause the Company to pay to the Members within 90 days after the end of
each year, through a distribution of cash and/or a distribution in kind, an
amount the fair market value of which is equal to the lesser of (i) the
Distributable Funds, or (ii) an amount equal to the highest marginal federal and
applicable state income tax rate for individuals (taking into account the
character of the taxable income (e.g., long-term capital gain, qualified
dividend income, ordinary income, etc.) multiplied by the taxable income of the
Company, if any, for such year, such payment to be made among the Members in the
same percentages as the taxable income for such year was allocated.  Any such
payments to a Member under this Section 4.3(b) shall be deemed to be a draw
against such Member’s share of future distributions under Section 4.3(a) and
Section 8.2(b), so that such Member’s share of such future distributions shall
be reduced by the amounts previously drawn under this Section 4.3(b) until the
aggregate reductions in such distributions equal the aggregate draws made under
this Section 4.3(b).

 

Section 4.4.                                 Income Tax Allocations.

 

(a)                                 Except as provided in this Section 4.4, each
item of income, gain, loss and deduction of the Company for federal income tax
purposes shall be allocated among the Members in the same manner as such items
are allocated for Capital Account purposes under Section 4.1 and Section 4.2.

 

(b)                                 The Members recognize that with respect to
Adjusted Property, there will be a difference between the Carrying Value of such
property at the time of revaluation and the adjusted tax basis of such property
at the time.  All items of tax depreciation, cost recovery, amortization, amount
realized and gain or loss with respect to such Adjusted Property shall be
allocated among the Members to take into account the disparities between the
Carrying Values and the adjusted tax basis with respect to such properties in
accordance with the provisions of Sections 704(b) and 704(c) of the Internal
Revenue Code and the Treasury Regulations under those sections; provided,
however, that any tax items not required to be allocated under
Sections 704(b) or 704(c) of the Internal Revenue Code shall be allocated in the
same manner as such gain or loss would be allocated for Capital Account purposes
under Section 4.1 and Section 4.2.  In making such allocations, the Board shall
use such method or methods of allocation as it shall determine, in its absolute
discretion, to be reasonable and in accord with the applicable Treasury
Regulations.

 

(c)                                  All recapture of income tax deductions
resulting from the Transfer of Company property shall, to the maximum extent
possible, be allocated to the Member to whom the deduction that gave rise to
such recapture was allocated hereunder to the extent that such Member is
allocated any gain from the Transfer of such property.  For this purpose,
deductions that were allocated as a component of Net Profit or Net Loss shall be
treated as if allocated in the same manner as the allocation of the related Net
Profit or Net Loss.

 

28

--------------------------------------------------------------------------------


 

Section 4.5.                                 Distributions in Kind.

 

(a)                                 The Board may cause the Company to
distribute, and may compel the Members to accept, securities or other property
held by the Company at such times and in such amounts as the Board, in its sole
discretion, determines to be appropriate; provided, that in any non-cash
distribution, the securities or property so distributed will be distributed
among the Members in the same proportion and priority as cash equal to the fair
market value of such securities of property would be distributed among the
Members pursuant to Section 4.3.  Securities or other property distributed
in-kind to the Members by the Company shall be valued on the basis of the fair
market value thereof as determined by the Board in its reasonable discretion,
acting in good faith, as of the date of distribution.

 

(b)                                 Any distribution of securities shall be
subject to such conditions and restrictions as the Board determines are required
or advisable to ensure compliance with applicable law.  In furtherance of the
foregoing, the Board may require that the Members execute and deliver such
documents as the Board may deem necessary or appropriate to ensure compliance
with all federal and state securities laws that apply to such distribution and
any further Transfer of the distributed securities, and may appropriately legend
the certificates that represent such securities to reflect any restriction on
Transfer with respect to such laws.

 

ARTICLE V

 

MANAGEMENT AND RELATED MATTERS

 

Section 5.1.                                 Power and Authority of Board.

 

(a)                                 The Company shall be managed by a Board of
Managers (“Board” or “Board of Managers”).  The Company shall initially have six
managers (each, a “Manager” and, collectively, the “Managers”) and the Managers
serving on the Board shall be appointed and removed by a Majority Interest of
the Members, subject to the terms of the Voting and Transfer Restriction
Agreement.  The Managers making up the initial Board shall be Michael K. Grimm,
Steven D. Gray, Scott McNeill, Tony Weber, David R. Albin and Roy Aneed.  Except
as otherwise expressly provided in Section 5.4 and elsewhere in this Agreement,
all management powers over the business and affairs of the Company shall be
exclusively vested in the Board, and the Members shall have no right of control
over the business and affairs of the Company.  In addition to the powers now or
hereafter granted to managers under the Act or which are granted to the Board
under any other provision of this Agreement, the Board shall have full power and
authority to do all things deemed necessary or desirable by it to conduct the
business of the Company in the name of the Company.  In connection with the
foregoing and otherwise, the Company (and the officers, employees, and agents
acting on behalf of the Company) shall not, either acting on its own behalf or
when acting as controlling equityholder of any of its Subsidiaries (and the
officers, employees, and agents acting on the Company’s behalf in such capacity)
shall not permit such Subsidiaries to, take any actions with respect to the
Company or such Subsidiaries without the affirmative vote of at least a majority
of the Board at a regular meeting or a special meeting called for the purpose,
or by written consent.

 

(b)                                 The Board may hold such meetings at such
place and at such time as it may determine.  Notice of a meeting shall be served
not less than 24 hours before the date and time fixed for such meeting by
confirmed facsimile or other written communication or not less than

 

29

--------------------------------------------------------------------------------


 

three days prior to such meeting if notice is provided by overnight delivery
service.  Notice of a meeting need not be given to any Manager who signs a
waiver of notice or provides a waiver by electronic transmission or a consent to
holding the meeting or an approval of the minutes thereof, whether before or
after the meeting, or who attends the meeting without protesting, either prior
thereto or at its commencement, the lack of notice to such Manager.  A special
meeting of the Board may be called by any member of the Board.  Any member of
the Board may participate in a meeting by conference telephone or similar
communications equipment.  Any action required or permitted to be taken by the
Board may be taken without a meeting if such action is evidenced in writing and
signed by all of the members of the Board.  At any meeting of the Board, the
presence in person or by telephone or similar electronic communication of
Managers representing at least a majority of the Board shall constitute a
quorum.

 

(c)                                  Each Manager serving on the Board of
Managers shall have one vote on any Company matter.  Except as otherwise
provided in this Agreement, the business of the Company presented at any meeting
of the Board of Managers shall be decided by a vote of Managers representing a
majority of the entire Board of Managers.

 

(d)                                 In accomplishing all of the foregoing and in
fulfilling its obligations pursuant to this Agreement, the Board may, in its
sole discretion, retain or use any Company Affiliates’ personnel, properties and
equipment or the Board may hire or rent those of third parties and may employ on
a temporary or continuing basis outside accountants, attorneys, consultants and
others on such terms as the Board deems advisable.  No Person, firm or
corporation dealing with the Company shall be required to inquire into the
authority of the Board to take any action or make any decision.

 

Section 5.2.                                 Officers.

 

(a)                                 Designation.  The Board may, from time to
time, designate individuals (who need not be a Manager) to serve as officers of
the Company.  The officers may, but need not, include a president, a chief
executive officer or up to two co-chief executive officers, a chief financial
officer, a chief operating officer, and one or more vice presidents and a
secretary.  Any two or more offices may be held by the same Person.

 

(b)                                 Duties of Officers.  Each officer of the
Company designated hereunder shall devote such time to the Company’s business as
he deems necessary to manage and supervise Company business and affairs in an
efficient manner.

 

(i)                                     The Chief Executive Officer or Co-Chief
Executive Officers, subject to the control and direction of the Board, shall in
general supervise and control all of the business and affairs of the Company and
perform all duties and exercise all powers usually appertaining to the office of
the chief executive officer, subject to the provisions of applicable law and
this Agreement.  The Chief Executive Officer or Co-Chief Executive Officers,
individually, may sign, with a secretary or any other proper officer of the
Company thereunto authorized by the Board, any contracts or other instruments
which the Board has authorized to be executed, except in cases where the signing
and execution thereof shall be expressly delegated by the Board or by this
Agreement to some

 

30

--------------------------------------------------------------------------------


 

other officer or agent of the Company, or shall be required by law to be
otherwise signed and executed.

 

(ii)                                  The President shall assist in the
supervision and control of the business and affairs of the Company in such
manner as the Board shall determine.  The President may sign, with a secretary
or any other proper officer of the Company thereunto authorized by the Board,
any contracts or other instruments which the Board has authorized to be
executed, except in cases where the signing and execution thereof shall be
expressly delegated by the Board or by this Agreement to some other officer or
agent of the Company, or shall be required by law to be otherwise signed and
executed.  As between the Chief Executive Officer and President, the Chief
Executive Officer shall be the more senior officer and the President shall
perform the duties and exercise the powers of the Chief Executive Officer in the
event of the Chief Executive Officer’s absence or disability, unless otherwise
determined by the Chief Executive Officer or the Board.

 

(iii)                               The Vice Presidents, in the order of their
seniority, shall perform the duties and exercise the powers of the Chief
Executive Officer or the President in the event of the Chief Executive Officer’s
or the President’s absence or disability, unless otherwise determined by the
Chief Executive Officer, the President or the Board.

 

(iv)                              The Secretary shall keep and account for all
books, documents, papers and records of the Company except those for which some
other officer or agent is properly accountable; and have authority to attest to
the signatures of the Chief Executive Officer, the President or the Vice
Presidents and shall generally perform all duties usually appertaining to the
office of secretary of a corporation.

 

(v)                                 Any other officer appointed by the Board
shall have such authority and responsibilities as the Board, the Chief Executive
Officer or the President may delegate to such officer from time to time.

 

(c)                                  Term of Office; Removal; Filling of
Vacancies.

 

(i)                                     Each officer of the Company shall hold
office until his successor is chosen and qualified in his stead or until his
earlier death, resignation, retirement, disqualification or removal from office.

 

(ii)                                  Any officer may be removed at any time by
the Board whenever in their judgment the best interests of the Company will be
served thereby.  Designation of an officer shall not of itself create any
contract rights in favor of such officer.

 

(iii)                               If the office of any officer becomes vacant
for any reason, the vacancy may be filled by the Board.

 

Section 5.3.                                 Acknowledged and Permitted NGP
Activities.  The Company and the Members recognize that (a) NGP and its
Affiliates own and will own substantial equity interests in other companies
(existing and future) that participate in the energy industry (“NGP Portfolio
Companies”) and enter into advisory service agreements with those NGP Portfolio
Companies, (b) the NGP Representatives who serve as members of the Board also
serve as principals of other

 

31

--------------------------------------------------------------------------------


 

NGP Portfolio Companies, and (c) that at any given time, other NGP Portfolio
Companies may be in direct or indirect competition with the Company and/or its
subsidiaries.  The Company and the Members acknowledge and agree that (a) NGP,
its Affiliates and the NGP Representatives: (i) shall not be prohibited or
otherwise restricted by their relationship with the Company and its subsidiaries
from engaging in the business of investing in NGP Portfolio Companies, entering
into agreements to provide services to such companies or acting as directors or
advisors to, or other principals of, such NGP Portfolio Companies, regardless of
whether such activities are in direct or indirect competition with the business
or activities of the Company or its subsidiaries, and (ii) shall not have any
obligation to offer the Company or its subsidiaries any Excluded Business
Opportunity, and (b) the Company and the Members hereby renounce any interest or
expectancy in any Excluded Business Opportunity pursued by NGP, its Affiliates,
the NGP Representatives or another NGP Portfolio Company and waive any claim
that any such business opportunity constitutes a corporate, partnership or other
business opportunity of the Company or any of its subsidiaries.

 

Section 5.4.                                 Duties and Services of the Board. 
The Board shall comply in all respects with the terms of this Agreement.  The
Board shall be obligated to perform the duties, responsibilities and obligations
of the Board hereunder only to the extent that funds of the Company are
available therefor.  During the existence of the Company, each Manager serving
on the Board shall devote such time and effort to the Company’s business as he
deems necessary to manage and supervise Company business and affairs in an
efficient manner.

 

Section 5.5.                                 Liability and Indemnification.

 

(a)                                 The Company’s officers, the Board, the
Members and their Affiliates, and their partners, officers, directors, employees
and agents, shall not be liable, responsible or accountable in damages or
otherwise to the Company or the other Members for any acts or omissions that do
not constitute gross negligence, willful misconduct, a breach of fiduciary duty
or a breach of the express terms of this Agreement, and the Company shall
indemnify to the maximum extent permitted under the Act and save harmless the
Company’s officers, the Board and the Members and their Affiliates, and their
partners, officers, directors, employees and agents (individually,
an “Indemnitee”) from all liabilities for which indemnification is permitted
under the Act.  Any act or omission performed or omitted by an Indemnitee on
advice of legal counsel or an independent consultant who has been employed or
retained by the Company shall be presumed to have been performed or omitted in
good faith without gross negligence or willful misconduct.  THE PARTIES
RECOGNIZE THAT THIS PROVISION SHALL RELIEVE ANY SUCH INDEMNITEE FROM ANY AND ALL
LIABILITIES, OBLIGATIONS, DUTIES, CLAIMS, ACCOUNTS AND CAUSES OF ACTION
WHATSOEVER ARISING OR TO ARISE OUT OF ANY ORDINARY NEGLIGENCE BY ANY SUCH
INDEMNITEE, AND SUCH INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION FROM ACTS
OR OMISSIONS THAT MAY CONSTITUTE ORDINARY NEGLIGENCE.

 

(b)                                 The Company shall, to the maximum extent
permitted under the Act, pay or reimburse expenses incurred by an Indemnitee in
connection with the Indemnitee’s appearance as a witness or other participation
in a proceeding involving or affecting the Company at a time when the Indemnitee
is not a named defendant or respondent in the proceeding.

 

32

--------------------------------------------------------------------------------


 

(c)                                  The Board shall have the right to require
that any contract entered into by the Company provide that the Board shall have
no personal liability for the obligations of the Company thereunder.

 

(d)                                 The indemnification provided by this
Section 5.5 shall be in addition to any other rights to which each Indemnitee
may be entitled under any agreement or vote of the Members, as a matter of law
or otherwise, both as to action in the Indemnitee’s capacity as a Member or an
officer, director, employee or agent of a Member or as a Person serving at the
request of the Company as set forth above and to action in another capacity, and
shall continue as to an Indemnitee who has ceased to serve in such capacity and
shall inure to the benefit of the heirs, successors, assigns, administrators and
personal representatives of the Indemnitees; provided that the indemnification
provided by this Section 5.5 shall be the primary source of indemnification with
respect to the matters addressed herein, without regard to other potential
sources of indemnification, reimbursement or contribution (subject to applicable
express provisions of any insurance policy to which the Company is a party).

 

(e)                                  In no event may an Indemnitee subject the
Members to personal liability by reason of this indemnification provision.

 

(f)                                   An Indemnitee shall not be denied
indemnification in whole or in part under this Section 5.5 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

Section 5.6.                                 Contracts with Affiliates.  The
Company may enter into contracts and agreements with any Member and/or any of
its Affiliates for the rendering of services and the sale and lease of supplies
and equipment on such arm’s-length terms that (a) are no less favorable to the
Company than those available from unrelated third parties and (b) are approved
by the Board.

 

Section 5.7.                                 Reimbursement of Members.  The
Company or its subsidiaries shall pay or reimburse to the RSP LLC Members and
NGP all reasonable direct and indirect costs and expenses incurred by such
Members in organizing the Company, including legal fees and accounting fees, and
an “NGP Financing Fee” in an amount equal to 1% of its Capital Contributions as
invested in the Company.  The NGP Financing Fee shall be payable upon each date
of NGP’s funding of a Capital Contribution to the Company in an amount equal to
1% of the aggregate amount funded to the Company by NGP on such date and at
NGP’s option such fee may be deducted from the amount so funded.

 

Section 5.8.                                 Insurance.  The Company shall
acquire and maintain insurance covering such risks and in such amounts as the
officers of the Company shall from time to time determine to be necessary or
appropriate.

 

Section 5.9.                                 Tax Elections and Status.

 

(a)                                 The Board shall make such tax elections on
behalf of the Company as it shall deem appropriate in its sole discretion.

 

33

--------------------------------------------------------------------------------


 

(b)                                 The Members agree to classify the Company as
a partnership for income tax purposes.  Therefore, any provision hereof to the
contrary notwithstanding, solely for income tax purposes, each of the Members
hereby recognizes that the Company, so long as it has at least two Members,
shall be subject to all provisions of subchapter K of Chapter 1 of Subtitle A of
the Internal Revenue Code and, to the extent permitted by law, any comparable
state or local income tax provisions.  Neither the Company, nor any Member, nor
any Manager shall file an election to classify the Company as an association
taxable as a corporation for income tax purposes.

 

Section 5.10.                          Tax Returns.  The Company shall deliver
necessary tax information to each Member after the end of each fiscal year of
the Company.  Not less than 60 days prior to the date (as extended) on which the
Company intends to file its federal income tax return or any state income tax
return but in any event no earlier than March 1 of each year, the return
proposed by the Board to be filed by the Company shall be furnished to the
Members for review; provided, however, that an IRS Form K-1 or a good faith
estimate of the amounts to be included on such IRS Form K-1 for each Member
shall be sent to each Member on or before March 1 of each year.  In addition,
not more than 10 days after the date on which the Company files its federal
income tax return or any state income tax return, a copy of the return so filed
shall be furnished to the Members.

 

Section 5.11.                          Tax Matters Member.  Scott McNeill shall
be designated the tax matters member under Section 6231 of the Internal Revenue
Code (in such capacity, the “Tax Matters Member”).  The Tax Matters Member may
be removed and replaced by action of a Majority Interest of the Members.  The
Tax Matters Member is authorized to take such actions and to execute and file
all statements and forms on behalf of the Company which may be permitted or
required by the applicable provisions of the Internal Revenue Code or Treasury
Regulations issued thereunder.  The Tax Matters Member shall have full and
exclusive power and authority on behalf of the Company to represent the Company
(at the Company’s expense) in connection with all examinations of the Company’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Company funds for professional services and costs
associated therewith.  The Tax Matters Member shall keep the Members informed as
to the status of any audit of the Company’s tax affairs, and shall take such
action as may be necessary to cause any Member so requesting to become a “notice
partner” within the meaning of Section 6223 of the Internal Revenue Code. 
Without first obtaining the approval of a Majority Interest of the Members, the
Tax Matters Member shall not, with respect to Company tax matters: (a) enter
into a settlement agreement with respect to any tax matter which purports to
bind Members, (b) intervene in any action pursuant to Internal Revenue Code
Section 6226(b)(5), (c) enter into an agreement extending the statute of
limitations, or (d) file a petition pursuant to Internal Revenue Code
Section 6226(a) or 6228.  If an audit of any of the Company’s tax returns shall
occur, the Tax Matters Member shall not settle or otherwise compromise
assertions of the auditing agent which may be adverse to any Member as compared
to the position taken on the Company’s tax returns without the prior written
consent of each such affected Member.

 

Section 5.12.                          Section 83(b) Election.  Each Member who
acquires Incentive Units and who is a United States person within the meaning of
Internal Revenue Code Section 7701(a)(30) may file a timely election under
Internal Revenue Code Section 83(b) with respect to such Incentive Units and
consult with such Member’s tax advisor to determine the tax consequences

 

34

--------------------------------------------------------------------------------


 

of such acquisition and of filing an election under Internal Revenue Code
Section 83(b).  Each such Member acknowledges that it is the sole responsibility
of such Member, and not the Company, to file the election under Internal Revenue
Code Section 83(b) even if such Member requests the Company or its
representative to assist in making such filing.

 

Section 5.13.                          Subsidiaries of the Company.  The Board
may determine to conduct any Company operations indirectly through one or more
subsidiaries.

 

Section 5.14.                          Tax Reimbursement.  If Texas law requires
the Company and NGP both to participate in the filing of a Texas franchise tax
combined group report, and if NGP pays the franchise tax liability due in
connection with such combined report, the parties agree that the Company shall
promptly reimburse NGP for the franchise tax paid on behalf of the Company as a
combined group member.  The franchise tax paid on behalf of the Company shall be
equal to the franchise tax that the Company would have paid if it had computed
its franchise tax liability for the report period on a separate entity basis
rather than as a member of the combined group.  In such event, the parties agree
that NGP shall be considered as paying such amount on behalf of the Company and
the Company shall deduct for federal income tax purposes 100% of the Texas
franchise tax attributable to the Company; provided that in the event that such
deduction may not be properly taken by the Company, the Company shall reimburse
NGP for the after-tax cost of such payment of Texas franchise tax paid on the
Company’s behalf.

 

ARTICLE VI

 

RIGHTS OF MEMBERS

 

Section 6.1.                                 Rights of Members.  Each of the
Members shall have the right to:  (a) have the Company books and records
(including those required under the Act) kept at the principal United States
office of the Company and at all reasonable times to inspect and copy any of
them at the sole expense of such Member; (b) have on demand true and full
information of all things affecting the Company and a formal account of Company
affairs whenever circumstances render it just and reasonable; (c) have
dissolution and winding up of the Company by decree of court as provided for in
the Act; and (d) exercise all rights of a Member under the Act (except to the
extent otherwise specifically provided herein).  Notwithstanding the foregoing,
the Members shall not have the right to receive data pertaining to the
properties of the Company if the Company is subject to a valid agreement
prohibiting the distribution of such data or if the Board shall otherwise
determine that such data is Confidential Information.

 

Section 6.2.                                 Limitations on Members.  The
Members (in his or its capacity as a Member) shall not: (a) be permitted to take
part in the business or control of the business or affairs of the Company;
(b) have any voice in the management or operation of any Company property; or
(c) have the authority or power to act as agent for or on behalf of the Company
or any other Member, to do any act which would be binding on the Company or any
other Member, or to incur any expenditures on behalf of or with respect to the
Company.  No Member (in his or its capacity as a Member) shall hold out or
represent to any third party that the Members have any such power or right or
that the Members are anything other than “members” of the Company.  The
foregoing provision shall not be applicable to a Member acting in his or its
capacity as a member of the Board or an officer of the Company.

 

35

--------------------------------------------------------------------------------


 

Section 6.3.                                 Liability of Members.  No Member
shall be liable for the debts, liabilities, contracts or other obligations of
the Company except (a) for any unpaid Capital Commitment of such Member, (b) as
otherwise provided in the Act, and (c) as expressly provided in this Agreement.

 

Section 6.4.                                 Withdrawal and Return of Capital
Contributions.  No Member shall be entitled to (a) withdraw from the Company
except upon the assignment by such Member of all of its Company Interest in
accordance with ARTICLE IX, or (b) the return of its Capital Contributions
except to the extent, if any, that distributions made pursuant to the express
terms of this Agreement may be considered as such by law or upon dissolution and
liquidation of the Company, and then only to the extent expressly provided for
in this Agreement and as permitted by law.

 

Section 6.5.                                 Voting Rights.  Except as otherwise
provided herein, to the extent that the vote of the Members may be required
hereunder, the act of a Majority Interest of the Members shall be the act of the
Members.  Notwithstanding anything in this Agreement to the contrary, with
respect to any Company Interests held by any Member who is an Employee, such
Company Interests shall be non-voting if and when such Person’s status as an
Employee is terminated for any reason or without reason, including by
termination, resignation, death or disability.

 

ARTICLE VII

 

BOOKS, REPORTS, MEETINGS AND CONFIDENTIALITY

 

Section 7.1.                                 Capital Accounts, Books and
Records.

 

(a)                                 The Company shall keep books of account for
the Company in accordance with the terms of this Agreement.  Such books shall be
maintained at the principal office of the Company.

 

(b)                                 An individual capital account (the “Capital
Account”) shall be maintained by the Company for each Member as provided below:

 

(i)                                     The Capital Account of each Member
shall, except as otherwise provided herein, be increased by the amount of cash
and the fair market value of any property contributed to the Company by such
Member (net of liabilities secured by such contributed property that the Company
is considered to assume or take subject to under Section 752 of the Internal
Revenue Code) and by such Member’s share of the Net Profits of the Company and
special allocations under Section 4.2, and shall be decreased by such Member’s
share of the Net Losses of the Company and special allocations under Section 4.2
and by the amount of cash or the fair market value of any property distributed
to such Member (net of liabilities secured by such distributed property that
such Member is considered to assume or take subject to under Section 752 of the
Internal Revenue Code).  The Capital Accounts shall also be increased or
decreased to reflect a revaluation of Company property pursuant to paragraph
(b) of the definition of Carrying Value.

 

(ii)                                  Any adjustments of basis of Company
property provided for under Sections 734 and 743 of the Internal Revenue Code
and comparable provisions of state

 

36

--------------------------------------------------------------------------------


 

law (resulting from an election under Section 754 of the Internal Revenue Code
or comparable provisions of state law) shall not affect the Capital Accounts of
the Members (unless otherwise required by applicable Treasury Regulations), and
the Members’ Capital Accounts shall be debited or credited pursuant to the terms
of this Section 7.1 as if no such election had been made.

 

(iii)          Capital Accounts shall be adjusted, in a manner consistent with
this Section 7.1, to reflect any adjustments in items of Company income, gain,
loss or deduction that result from amended returns filed by the Company or
pursuant to an agreement by the Company with the Internal Revenue Service or a
final court decision.

 

(iv)          Immediately before the exercise of an Incentive Option to acquire
Units (the “Exercise”), the Capital Accounts of the existing Members shall be
adjusted by assuming that the assets of the Company were sold by the Company for
cash at their respective fair market values as of the date of Exercise, and
crediting or debiting each Member’s Capital Account with its respective share of
the hypothetical gains and losses resulting from such assumed sales in the same
manner as gains or losses on actual sales of such properties would be credited
or debited to such Member’s Capital Account.  Thereafter, the Company shall be
deemed to have distributed to the person exercising the option (the “Optionee”)
cash in an amount equal to the Distributed Asset Amount (as defined below) and,
thereafter, the Optionee shall be deemed to have contributed such cash and the
Exercise price to the Company.  “Distributed Asset Amount” shall be the excess
of (a) the product of (x) the sum of the Exercise price plus the fair market
value of the net assets of the Company immediately before the Exercise,
multiplied by (y) the percentage obtained by dividing the number of Units issued
to the Optionee by the total number of Units outstanding (taking into account
the Units issued to the Optionee) over (b) the Exercise price.  The initial
Capital Account attributable to the Company Interest received by a Person
exercising an Incentive Option shall be an amount equal to the portion of the
Capital Accounts (which Capital Accounts shall at that point already reflect the
payment of the exercise price) of all Members that is equal to the ratio that
the Sharing Ratio received by the Person exercising an Option bears to the
Sharing Ratios of all of the Members immediately after the Incentive Option
exercise.

 

(v)           It is the intention of the Members that the Capital Accounts of
each Member be kept in the manner required under Treasury Regulation
Section 1.704-1(b)(2)(iv).  To the extent any additional adjustment to the
Capital Accounts is required by such regulation, the Board is hereby authorized
to make such adjustment after notice to the Members.

 

(vi)          In accordance with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), upon a Member’s contribution to the Company of
cash or properties in exchange for a Company Interest, the Capital Accounts of
all Members and the Carrying Values of all Company properties shall, immediately
prior to such issuance, be adjusted upward or downward to reflect any Unrealized
Gain or Unrealized Loss attributable to the Company properties, as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual Transfer of
each such property immediately prior to such

 

37

--------------------------------------------------------------------------------


 

contribution for an amount equal to its fair market value and had been allocated
to the Members at such time pursuant to Section 4.1 and Section 4.2.

 

(vii)         Any Person who acquires a Company Interest directly from a Member,
or whose Company Interest shall be increased by means of a Transfer to it of all
or part of the Company Interest of another Member, shall have a Capital Account
(including a credit for all Capital Contributions made by such Member
Transferring such Company Interest) which includes the Capital Account balance
of the Company Interest or portion thereof so acquired or Transferred.

 

Section 7.2.           Bank Accounts.  The Board shall cause one or more Company
accounts to be maintained in a bank (or banks) which is a member of the Federal
Deposit Insurance Corporation or some other financial institution, which
accounts shall be used for the payment of the expenditures incurred by the
Company in connection with the business of the Company, and in which shall be
deposited any and all receipts of the Company.  The Board shall determine the
number of and the Persons who will be authorized as signatories on each such
bank account.  The Company may invest the Company funds in such money market
accounts or other investments as the Board shall determine to be of high
quality.

 

Section 7.3.           Reports.  The Company shall provide each Member with
copies of such financial reports as shall be reasonably requested from time to
time by the Members and any such other reports and financial information as the
Board shall determine from time to time, including periodic consolidated
financial statements for the Company and its subsidiaries (including income
statements, balance sheets and cash flow statements) and copies of all
engineering reserve reports and other financial reports that the Company or its
subsidiaries provides to any financial institution that provides debt or equity
financing to the Company or its subsidiaries.

 

Section 7.4.           Meetings of Members.  The Board may hold meetings of the
Members from time to time to inform and consult with the Members concerning the
Company’s assets and such other matters as the Board deems appropriate, provided
that nothing in this Section 7.4 shall require the Board to hold any such
meetings.  Such meetings shall be held at such times and places, as often and in
such manner as shall be determined by the Board.  The Board at its election may
separately inform and consult with the Members for the above purposes without
the necessity of calling and/or holding a meeting of the Members. 
Notwithstanding the foregoing provisions of this Section 7.4, the Members shall
not be permitted to take part in the business or control of the business of the
Company; it being the intention of the parties that the involvement of the
Members as contemplated in this Section 7.4 is for the purpose of informing the
Members with respect to various Company matters, explaining any information
furnished to the Members in connection therewith, answering any questions the
Members may have with respect thereto and receiving any ideas or suggestions the
Members may have with respect thereto; it being the further intention of the
parties that the Board shall have full and exclusive power and authority on
behalf of the Company to acquire, manage, control and administer the assets,
business and affairs of the Company in accordance with Section 5.1 and the other
applicable provisions of this Agreement.

 

38

--------------------------------------------------------------------------------


 

Section 7.5.           Confidentiality.  No Member shall use, publish,
disseminate or otherwise disclose, directly or indirectly, any Confidential
Information that should come into the possession of such Member for other than a
proper Company purpose.  No Member shall disclose any such Confidential
Information except as expressly authorized by this Agreement or by the Board, or
as required by law or governmental or regulatory authority.  Each Member shall
instruct all Affiliates (including their representatives, agents and counsel) to
comply with this Section 7.5.  If a Member is required by law or court order to
disclose information that would otherwise be Confidential Information under this
Agreement, such Member shall immediately notify the Company of such notice and
provide the Company the opportunity to resist such disclosure by appropriate
proceedings.  The terms of this Section 7.5 shall survive with respect to each
Member until the earlier to occur of (a) the date following one year from the
date of the liquidation of the Company and (b) the date following two years from
the date of termination of such Member’s Company Interest.

 

ARTICLE VIII

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 8.1.           Dissolution.  The Company shall be dissolved upon the
occurrence of any of the following:

 

(a)           December 31, 2019;

 

(b)           The sale, disposition or termination of all or substantially all
of the property then owned by the Company; or

 

(c)           The consent in writing of the Board of Managers.

 

Section 8.2.           Liquidation and Termination.  Upon dissolution of the
Company, the Board or, if the Board so desires, a Person selected by the Board,
shall act as liquidator or shall appoint one or more liquidators who shall have
full authority to wind up the affairs of the Company and make final distribution
as provided herein.  The liquidator shall continue to operate the Company
properties with all of the power and authority of the Board.  The steps to be
accomplished by the liquidator are as follows:

 

(a)           As promptly as possible after dissolution and again after final
liquidation, the liquidator, if requested by any Member, shall cause a proper
accounting to be made by the Company’s independent accountants of the Company’s
assets, liabilities and operations through the last day of the month in which
the dissolution occurs or the final liquidation is completed, as appropriate.

 

(b)           The liquidator shall pay all of the debts and liabilities of the
Company (including all expenses incurred in liquidation) or otherwise make
adequate provision therefor (including the establishment of a cash escrow fund
for contingent liabilities in such amount and for such term as the liquidator
may reasonably determine).  After making payment or provision for all debts and
liabilities of the Company, the liquidator shall sell all properties and assets
of the Company for cash as promptly as is consistent with obtaining the best
price therefor; provided, however, that upon the consent of a Majority Interest
of the Members, the liquidator may

 

39

--------------------------------------------------------------------------------


 

distribute such properties in kind.  All Net Profit or Net Loss (or other items
of income, gain, loss or deduction allocable under Section 4.2) realized on such
sales shall be allocated to the Members as provided in this Agreement, and the
Capital Accounts of the Members shall be adjusted accordingly.  In the event of
a distribution of properties in kind, the liquidator shall first adjust the
Capital Accounts of the Members by the amount of any Net Profit or Net Loss (or
other items of income, gain, loss or deduction allocable under Section 4.2) that
would have been recognized by the Members if such properties had been sold at
then fair market values.  The liquidator shall then distribute the proceeds of
such sales or such properties to the Members in the manner provided in
Section 4.3.  If the foregoing distributions to the Members do not equal the
Member’s respective positive Capital Account balances as determined after giving
effect to the foregoing adjustments and to all adjustments attributable to
allocations of Net Profit and Net Loss realized by the Company during the
taxable year in question and all adjustments attributable to contributions and
distributions of money and property effected prior to such distribution, then,
the allocations of Net Profit and Net Loss provided for in this Agreement shall
be adjusted, to the least extent necessary, to produce a Capital Account balance
for each Member which corresponds to the amount of the distribution to such
Member.  Each Member shall have the right to designate another Person to receive
any property which otherwise would be distributed in kind to that Member
pursuant to this Section 8.2.

 

(c)           Except as expressly provided herein, the liquidator shall comply
with any applicable requirements of the Act and all other applicable laws
pertaining to the winding up of the affairs of the Company and the final
distribution of its assets.

 

(d)           Notwithstanding any provision in this Agreement to the contrary,
no Member shall be obligated to restore a deficit balance in its Capital Account
at any time.

 

The distribution of cash and/or property to the Members in accordance with the
provisions of this Section 8.2 shall constitute a complete return to the Members
of their Capital Contributions and a complete distribution to the Members of
their Company Interest and all Company property.

 

ARTICLE IX

 

ASSIGNMENTS OF COMPANY INTERESTS

 

(a)           No Member’s Company Interest or rights therein shall be
Transferred, or made subject to an Indirect Transfer, in whole or in part,
without the prior written consent of the Board; provided, however, that any
Member may assign its Company Interest without obtaining such consent pursuant
to (i) an Excluded Affiliate Transfer or (ii) a Transfer that is otherwise
permitted pursuant to the Voting and Transfer Restriction Agreement.  Any
attempt by a Member to assign its Company Interest in violation of the
immediately preceding sentence shall be void ab initio.  If an interest in a
Unit or other Company Interest is required by law to be Transferred to a spouse
of a holder thereof pursuant to an order of a court of competent jurisdiction in
a divorce proceeding (notwithstanding the foregoing provisions of this
ARTICLE IX(a)), then such holder shall nevertheless retain all rights with
respect to such interest and any interest of such spouse shall be subject to
such rights of such holder.  In addition, if it is determined that the holder
will be required to pay any taxes attributable to such interest of the

 

40

--------------------------------------------------------------------------------


 

spouse in the Company, then any tax liability of such holder that is
attributable to such spouse’s interest shall be taken into account, and shall
reduce such spouse’s interest in the Company; in no event shall the Company be
required to provide any financial, valuation or other information regarding the
Company or any of its subsidiaries or Affiliates or any of their respective
assets to the spouse or former spouse of such holder.

 

(b)           Unless an assignee of a Company Interest becomes a substituted
Member in accordance with the provisions set forth below, such assignee shall
not be entitled to any of the rights granted to a Member hereunder, other than
the right to receive allocations of income, gains, losses, deductions, credits
and similar items and distributions to which the assignor would otherwise be
entitled, to the extent such items are assigned.

 

(c)           An assignee of a Company Interest shall become a substituted
Member entitled to all of the rights of a Member if, and only if, (i) the
assignor gives the assignee such right, (ii) the Board consents in writing to
such substitution, the granting or denying of which shall be in the Board’s sole
discretion, (iii) the assignee executes and delivers such instruments, in form
and substance satisfactory to the Board, as the Board may deem necessary or
desirable to effect such substitution and to confirm the agreement of the
assignee to be bound by all of the terms and provisions of this Agreement, and
(iv) if the Board so requires, the assignee reimburses the Company for any costs
incurred by the Company in connection with such assignment and substitution. 
Upon the satisfaction of such requirements, such assignee shall be admitted as
of such date as shall be provided for in any document evidencing such assignment
as a substituted Member of the Company.

 

(d)           The Company and the Board shall be entitled to treat the record
Member of any Company Interest as the absolute Member thereof in all respects
and shall incur no liability for distributions of cash or other property made in
good faith to such Member until such time as a written assignment of such
Company Interest that complies with the terms of this Agreement has been
received by the Board.

 

ARTICLE X

 

REPRESENTATIONS AND WARRANTIES

 

Each Member acknowledges and agrees that its Company Interest is being purchased
for such Member’s own account as part of a private offering, exempt from
registration under the Securities Act and all applicable state securities or
blue sky laws, for investment only and not with a view to the distribution nor
other sale thereof and that an exemption from registration under the Securities
Act or any applicable state securities laws under the Securities Act or any
applicable state securities laws may not be available if the Company Interest is
acquired by such Member with a view to resale or distribution thereof under any
conditions or circumstances as would constitute a distribution of such Company
Interest within the meaning and purview of the Securities Act or the applicable
state securities laws.  Accordingly, each Member represents and warrants to the
Company and all other interested parties that:

 

(a)           Such Member has sufficient financial resources to continue such
Member’s investment in the Company for an indefinite period.

 

41

--------------------------------------------------------------------------------


 

(b)           Such Member has adequate means of providing for its current needs
and contingencies and can afford a complete loss of its investment in the
Company.

 

(c)           It is such Member’s intention to acquire and hold its Company
Interest solely for its private investment and for its own account and with no
view or intention to Transfer such Company Interest (or any portion thereof).

 

(d)           Such Member has no contract, undertaking, agreement, or
arrangement with any Person to sell or otherwise Transfer to any Person, or to
have any Person sell on behalf of such Member, its Company Interest (or any
portion thereof), and such Member is not engaged in and does not plan to engage
within the foreseeable future in any discussion with any Person relative to the
sale or any Transfer of its Company Interest (or any portion thereof).

 

(e)           Such Member is not aware of any occurrence, event, or circumstance
upon the happening of which such Member intends to attempt to Transfer its
Company Interest (or any portion thereof), and such Member does not have any
present intention of Transferring its Company Interest (or any portion thereof)
after the lapse of any particular period of time.

 

(f)            Such Member, by making other investments of a similar nature
and/or by reason of his/its business and financial experience or the business
and financial experience of those Persons it has retained to advise such Member
with respect to its investment in the Company, is a sophisticated investor who
has the capacity to protect its own interest in investments of this nature and
is capable of evaluating the merits and risks of this investment.

 

(g)           Such Member has had all documents, records, books and due
diligence materials pertaining to this investment made available to such Member
and such Member’s accountants and advisors; such Member has also had an
opportunity to ask questions of and receive answers from the Company concerning
this investment; and such Member has all of the information deemed by such
Member to be necessary or appropriate to evaluate the investment and the risks
and merits thereof.

 

(h)           Such Member has a close business association with the Company or
certain of its Affiliates, thereby making the Member a well-informed investor
for purposes of this investment.

 

(i)            Such Member is aware of the following:

 

(i)            The Company is newly organized and has no financial or operating
history and, further, the investment in the Company is speculative and involves
a high degree of risk of loss by the Member of its entire investment, with no
assurance of any income from such investment;

 

(ii)           No federal or state agency has made any finding or determination
as to the fairness of the investment, or any recommendation or endorsement, of
such investment;

 

(iii)          There are substantial restrictions on the Transferability of the
Company Interest of such Member, there will be no public market for the Company
Interest and, accordingly, it may not be possible for such Member readily to
liquidate its investment in the Company in case of emergency; and

 

42

--------------------------------------------------------------------------------


 

(iv)          Any federal or state income tax benefits which may be available to
such Member may be lost through changes to existing laws and regulations or in
the interpretation of existing laws and regulations; such Member in making this
investment is relying, if at all, solely upon the advice of its own tax advisors
with respect to the tax aspects of an investments in the Company.

 

(j)            Such Member further covenants and agrees that (i) its Company
Interest will not be resold unless the provisions set forth in ARTICLE IX above
are complied with, and (ii) such Member shall have no right to require
registration of its Company Interest under the Securities Act or applicable
state securities laws, and, in view of the nature of the Company and its
business, such registration is neither contemplated nor likely.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1.         Notices.  All notices, elections, demands or other
communications required or permitted to be made or given pursuant to this
Agreement shall be in writing and shall be considered as properly given or made
on the date of actual delivery if given by (a) personal delivery, (b) United
States mail, (c) expedited overnight delivery service with proof of delivery, or
(d) via facsimile with confirmation of delivery, addressed to the respective
addressee(s).  Any Member may change its address by giving notice in writing to
the other Members of its new address.

 

Section 11.2.         Amendment.

 

(a)           In addition to the right of the Board to amend this Agreement as
provided below, and except as otherwise provided below, any change,
modification, or amendment to this Agreement shall be effective if made by an
instrument in writing that has been duly approved by the Board and a Majority
Interest of the Members.

 

(b)           Notwithstanding Section 11.2(a), but subject to amendments made
pursuant to Section 3.2, with respect to any change, modification, or amendment
to this Agreement that would (i) increase the liability or duties of any of the
Members, (ii) change the contributions required of any of the Members,
(iii) cause the Company to be taxed as a corporation, or (iv) otherwise result
in any disproportionate and material adverse consequences for any Member, such
change, modification, or amendment shall not be binding on such Member unless
contained in a written instrument duly executed by such Member; provided,
however, that any amendment which is made to facilitate a merger or
consolidation of the Company with any other entity, to convert the Company into
another entity, or to cause the Company to participate in an exchange of
interests or some type of business combination with any other entity, shall
require the approval only of the Board and a Majority Interest of the Members,
if each of the material terms and provisions of such merger, consolidation,
conversion, exchange or combination provides for equal and/or proportionate
treatment of each of the Members.

 

(c)           With respect to any change, modification, or amendment to this
Agreement that would change the name of the Company, admit new or substituted
Members in accordance with

 

43

--------------------------------------------------------------------------------


 

the terms of ARTICLE IX, or any other change, modification, or amendment which
does not adversely affect the Members in any disproportionate and material
respect, and any change, modification or amendment which the Board determines is
necessary or advisable to ensure that the Company is not and will not be treated
as an association taxable as a corporation for federal income tax purposes or to
conform with changes in applicable tax law (provided such changes do not have a
material adverse effect on the Members), such change, modification, or amendment
may be contained in a written instrument executed solely by the Board; provided
that the Board notifies the Members of such change, modification, or amendment.

 

Section 11.3.         Partition.  Each of the Members hereby irrevocably waives
for the term of the Company any right that such Member may have to maintain any
action for partition with respect to the Company property.

 

Section 11.4.         Entire Agreement.  This Agreement and the other documents
contemplated hereby constitute the full and complete agreement of the parties
hereto with respect to the subject matter hereof.

 

Section 11.5.         Severability.  Every provision in this Agreement is
intended to be severable.  If any term or provision hereof is illegal or invalid
for any reason whatsoever, such illegality or invalidity shall not affect the
validity of the remainder of this Agreement.

 

Section 11.6.         No Waiver.  The failure of any Member to insist upon
strict performance of a covenant hereunder or of any obligation hereunder,
irrespective of the length of time for which such failure continues, shall not
constitute a waiver of such Member’s right to demand strict compliance in the
future.  No consent or waiver, express or implied, to or of any breach or
default in the performance of any obligation hereunder shall constitute a
consent or waiver to or of any other breach or default in the performance of the
same or any other obligation hereunder.

 

Section 11.7.         Applicable Law.  This Agreement and the rights and
obligations of the parties hereunder shall be governed by and interpreted,
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to rules or principles of conflicts of law requiring
the application of the law of another State.

 

Section 11.8.         Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns; provided, however, that no Member
may Transfer all or any part of its rights or Company Interest or any interest
under this Agreement except in accordance with ARTICLE IX.

 

Section 11.9.         Arbitration.  Any dispute arising out of or relating to
this Agreement, the Transaction Documents, or the Company, including claims
sounding in contract, tort, statutory or otherwise (a “Dispute”), shall be
settled exclusively and finally by arbitration in accordance with this
Section 11.9.

 

(a)           Rules and Procedures.   Such arbitration shall be administered by
JAMS/Endispute, Inc., a Delaware corporation and national dispute resolution
company (“JAMS”), pursuant to (i) the JAMS Streamlined Arbitration Rules and
Procedures, if the amount in controversy is $250,000 or less, or (ii) the JAMS
Comprehensive Arbitration Rules and Procedures, if the amount in controversy
exceeds $250,000 (each, as applicable,

 

44

--------------------------------------------------------------------------------


 

the “Rules”).  The making, validity, construction, and interpretation of this
Section 11.9, and all procedural aspects of the arbitration conducted pursuant
hereto, shall be decided by the arbitrator(s).  For purposes of this
Section 11.9, “amount in controversy” means the stated amount of the claim, not
including interest or attorneys’ fees, plus the stated amount of any
counterclaim, not including interest or attorneys’ fees.  If the claim or
counterclaim seeks a form of relief other than damages, such as injunctive or
declaratory relief, it shall be treated as if the amount in controversy exceeds
$250,000, unless all parties to the Dispute otherwise agree.

 

(b)           Discovery.  Discovery shall be allowed only to the extent
permitted by the Rules.

 

(c)           Time and Place.  All arbitration proceedings hereunder shall be
conducted in Dallas, Texas or such other location as all parties to the Dispute
may agree.  Unless good cause is shown or all parties to the Dispute otherwise
agree, the hearing on the merits shall be conducted within 180 days of the
initiation of the arbitration, if the arbitration is being conducted under the
Streamlined Arbitration Rules, or within 270 days of the initiation of the
arbitration, if the arbitration is being conducted under the Comprehensive
Arbitration Rules.  However, it shall not be a basis to challenge the outcome or
result of the arbitration proceeding that it was not conducted within the
specified timeframe, nor shall the failure to conduct the hearing within the
specified timeframe in any way waive the right to arbitration as provided for
herein.

 

(d)           Arbitrators.

 

(i)            If the amount in controversy is $250,000 or less, the arbitration
shall be before a single arbitrator selected by JAMS in accordance with the
Rules.

 

(ii)           If the amount in controversy is more than $250,000, the
arbitration shall be before a panel of three arbitrators, selected in accordance
with this paragraph.  The party initiating the arbitration shall designate, with
its initial filing, its choice of arbitrator.  Within 30 days of the notice of
initiation of the arbitration procedure, the opposing party to the Dispute shall
select one arbitrator.  If any party to the Dispute shall fail to select an
arbitrator within the required time, JAMS shall appoint an arbitrator for that
party.  In the event that the Dispute involves three or more parties, JAMS shall
determine the parties’ alignment pursuant to Rule 15  and each “side” shall 
have the right to appoint one arbitrator as provided above.  The two arbitrators
so selected shall select a third arbitrator, failing agreement on which, the
third arbitrator shall be selected in accordance with JAMS Rule 15. 
Notwithstanding that each party may select an arbitrator, all arbitrators
(whether selected by the parties, JAMS or otherwise) shall be independent and
shall disclose any relationship that he or she may have with any party to the
Dispute at the time of their respective appointment.  All arbitrators shall be
subject to challenge for cause under JAMS Rule 15.  In the event that any
party-selected arbitrator is struck for cause, JAMS shall appoint the
replacement arbitrator.

 

(e)           Waiver of Certain Damages.  Notwithstanding any other provision in
this Agreement to the contrary, the Company and the Members expressly agree that
the arbitrators shall have absolutely no authority to award consequential,
incidental, special, treble, exemplary or punitive damages of any type under any
circumstances regardless of whether such damages may be available under Delaware
law, or any other laws, or under the Federal Arbitration Act or

 

45

--------------------------------------------------------------------------------


 

the Rules, unless such damages are a part of a third party claim for which a
Member is entitled to indemnification hereunder.

 

(f)            Limitations on Arbitrators.  The arbitrators shall have authority
to interpret and apply the terms and conditions of this Agreement and to order
any remedy allowed by this Agreement, including specific performance of the
Agreement, but may not change any term or condition of this Agreement, deprive
any Member of a remedy expressly provided hereunder, or provide any right or
remedy that has been excluded hereunder.

 

(g)           Form of Award.  The arbitration award shall conform with the
Rules, but also contain a certification by the arbitrators that, except as
permitted by Section 11.9(e), the award does not include any consequential,
incidental, special, treble, exemplary or punitive damages.

 

(h)           Fees and Awards.  The fees and expenses of the arbitrator(s) shall
be borne equally by each side to the Dispute, but the decision of the
arbitrator(s) may include such award of the arbitrators’ expenses and of other
costs to the prevailing side as the arbitrators may determine.  In addition, the
prevailing party shall be entitled to an award of its attorneys’ fees and
interest.

 

(i)            Binding Nature.  The decision and award shall be binding upon all
of the parties to the Dispute and final and nonappealable to the maximum extent
permitted by law, and judgment thereon may be entered in a court of competent
jurisdiction and enforced by any party to the Dispute as a final judgment of
such court.

 

Section 11.10.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall
constitute but one and the same document.

 

 [Signature Pages of Company, Members and Managers Attached]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY:

 

 

 

RSP PERMIAN HOLDCO, L.L.C.

 

 

 

 

 

By:

/s/ Steven D. Gray

 

 

Name:

Steven D. Gray

 

 

Title:

Chief Executive Officer

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

MEMBERS:

 

 

 

 

 

GRIMM FAMILY LIMITED PARTNERSHIP

 

 

 

By:

Rising Star Family, LLC,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Michael K. Grimm

 

 

Name:

Michael K. Grimm

 

 

Title:

Manager

 

 

 

 

 

 

 

ARROTT FAMILY HOLDINGS, L.P.

 

 

 

 

 

By:

/s/ Zane W. Arrott

 

 

Name:

Zane W. Arrott

 

 

Title:

General Partner

 

 

 

 

By:

/s/ Cherie L. Arrott

 

 

Name:

Cherie L. Arrott

 

 

Title:

General Partner

 

 

 

 

 

 

 

POLLARD RESOURCE HOLDINGS, LP

 

 

 

By:

Pollard Resource Holdings (GP), LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Tamara D. Pollard

 

 

Name:

Tamara D. Pollard

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy L. Pollard

 

 

Name:

Tracy L. Pollard

 

 

Title:

Manager

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

THE STEVEN D. GRAY AND DEBORA K. GRAY 2012 GST EXEMPT TRUST

 

 

 

 

 

By:

/s/ Erik B. Daugbjerg

 

 

Name:

Erik B. Daugbjerg

 

 

Title:

Trustee

 

 

 

 

THE STEVEN D. GRAY GRAT NO. 2005-1

 

 

 

 

 

By:

/s/ Steven D. Gray

 

 

Name:

Steven D. Gray

 

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

/s/ William R. Huck

 

William R. Huck

 

 

 

 

 

/s/ Erik B. Daugbjerg

 

Erik B. Daugbjerg

 

 

 

 

 

/s/ William Christopher Krusz

 

William Christopher Krusz

 

 

 

 

 

/s/ Michael G. Cook

 

Michael G. Cook

 

 

 

 

 

/s/ Robert Lemmons

 

Robert Lemmons

 

 

 

 

 

/s/ David Groves

 

David Groves

 

 

 

 

 

/s/ Leslyn Wallace

 

Leslyn Wallace

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

/s/ James Spradlin

 

James Spradlin

 

 

 

 

 

/s/ Steven Smith

 

Steven Smith

 

 

 

 

 

/s/ Scott McNeill

 

Scott McNeill

 

 

 

 

 

/s/ Chris Gardiner

 

Chris Gardiner

 

 

 

 

 

PRODUCTION OPPORTUNITIES II, L.P.

 

 

 

By:

Production Opportunities GP, L.L.C.

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ Tony R. Weber

 

 

Name:

Tony R. Weber

 

 

Title:

President

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

MANAGERS:

 

 

 

 

 

/s/ Michael K. Grimm

 

Michael K. Grimm

 

 

 

 

 

/s/ Steven D. Gray

 

Steven D. Gray

 

 

 

 

 

/s/ Tony R. Weber

 

Tony R. Weber

 

 

 

 

 

/s/ Scott McNeill

 

Scott McNeill

 

 

 

 

 

/s/ David R. Albin

 

David R. Albin

 

 

 

 

 

/s/ Roy Aneed

 

Roy Aneed

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT A
List of Members and Sharing Ratios

 

Date: January 23, 2014

 

Members

 

Sharing
Ratio

 

Tier I
A
Units

 

Tier I
Units

 

Tier II
Units

 

Tier III
Units

 

Tier IV
Units

 

Tier I A
Percentage

 

Tier I
Percentage

 

Tier II
Percentage

 

Tier III
Percentage

 

Tier IV
Percentage

 

The Steven D. Gray and Debora K. Gray 2012 GST Exempt Trust

 

0.541

%

0.00

 

120,000.00

 

120,000.00

 

120,000.00

 

120,000.00

 

0.000

%

1.800

%

0.600

%

0.600

%

0.600

%

The Steven D. Gray GRAT No. 2005-1

 

0.270

%

0.00

 

60,000.00

 

60,000.00

 

60,000.00

 

60,000.00

 

0.000

%

0.900

%

0.300

%

0.300

%

0.300

%

Grimm Family Limited Partnership

 

0.649

%

0.00

 

133,333.33

 

133,333.33

 

133,333.33

 

133,333.33

 

0.000

%

2.000

%

0.667

%

0.667

%

0.667

%

Arrott Family Holdings, L.P.

 

0.649

%

0.00

 

133,333.33

 

133,333.33

 

133,333.33

 

133,333.33

 

0.000

%

2.000

%

0.667

%

0.667

%

0.667

%

Pollard Resource Holdings, LP

 

0.649

%

0.00

 

133,333.33

 

133,333.33

 

133,333.33

 

133,333.33

 

0.000

%

2.000

%

0.667

%

0.667

%

0.667

%

William R. Huck

 

0.432

%

0.00

 

140,000.00

 

140,000.00

 

140,000.00

 

140,000.00

 

0.000

%

2.100

%

0.700

%

0.700

%

0.700

%

Erik B. Daugbjerg

 

0.324

%

0.00

 

70,000.00

 

70,000.00

 

70,000.00

 

70,000.00

 

0.000

%

1.050

%

0.350

%

0.350

%

0.350

%

William Christopher Krusz

 

0.054

%

0.00

 

5,000.00

 

5,000.00

 

5,000.00

 

5,000.00

 

0.000

%

0.075

%

0.025

%

0.025

%

0.025

%

Michael G. Cook

 

0.054

%

0.00

 

10,000.00

 

10,000.00

 

10,000.00

 

10,000.00

 

0.000

%

0.150

%

0.050

%

0.050

%

0.050

%

Robert Lemmons

 

0.027

%

0.00

 

40,000.00

 

40,000.00

 

40,000.00

 

40,000.00

 

0.000

%

0.600

%

0.200

%

0.200

%

0.200

%

Scott McNeill

 

0.136

%

100.00

 

0.00

 

0.00

 

0.00

 

0.00

 

4.000

%

0.000

%

0.000

%

0.000

%

0.000

%

Steve Smith

 

 

 

0.00

 

5,000.00

 

5,000.00

 

5,000.00

 

5,000.00

 

0.000

%

0.075

%

0.025

%

0.025

%

0.025

%

Leslyn Wallace

 

 

 

0.00

 

30,000.00

 

30,000.00

 

30,000.00

 

30,000.00

 

0.000

%

0.450

%

0.150

%

0.150

%

0.150

%

Jim Spradlin

 

 

 

0.00

 

30,000.00

 

30,000.00

 

30,000.00

 

30,000.00

 

0.000

%

0.450

%

0.150

%

0.150

%

0.150

%

Buster Groves

 

 

 

0.00

 

40,000.00

 

40,000.00

 

40,000.00

 

40,000.00

 

0.000

%

0.600

%

0.200

%

0.200

%

0.200

%

Chris Gardiner

 

 

 

0.00

 

10,000.00

 

10,000.00

 

10,000.00

 

10,000.00

 

0.000

%

0.150

%

0.050

%

0.050

%

0.050

%

Unallocated general/future employees

 

 

 

0.00

 

40,000.00

 

40,000.00

 

40,000.00

 

40.000.00

 

0.000

%

0.600

%

0.200

%

0.200

%

0.200

%

Non-NGP Members sub-total

 

3.785

%

100.00

 

1,000,000.00

 

1,000,000.00

 

1,000,000.00

 

1,000,000.00

 

4.000

%

15.000

%

5.000

%

5.000

%

5.000

%

Production Opportunities II, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5221 N. O’Connor Blvd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suite 1100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Irving, Texas 75039

 

96.215

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

100.00

%

100.00

 

1,000,000.00

 

1,000,000.00

 

1,000,000.00

 

1,000,000.00

 

4.000

%

15.000

%

5.000

%

5.000

%

5.000

%

 

--------------------------------------------------------------------------------